                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                    :
    CARDIONET, LLC, et al.,                         :
                                                    :
                  Plaintiffs,                       :         CIVIL ACTION
                                                    :
                  v.                                :         NO. 12-2516
                                                    :
    THE SCOTTCARE CORPORATION,                      :
    et al.,                                         :
             Defendants.                            :

                                       MEMORANDUM

Tucker, J.                                                                   July__11___, 2019

         In the present motion, Defendants, The ScottCare Corporation and Ambucor Health

Solutions, Inc., ask that the Court grant their Motion for Judgment On The Pleadings Or, In The

Alternative, Summary Judgment (“Motion”) (Doc. 211) with respect to Plaintiffs’ asserted

claims of United States Patent Nos. 7,587,237 (the “ʼ237 Patent”) and 7,941,207 (the “ʼ207

Patent”). For the reasons set forth more fully below, Defendants’ Motion is GRANTED.

    I.   FACTUAL AND PROCEDURAL BACKGROUND

         Plaintiffs, CardioNet, LLC and Braemar Manufacturing, LLC 1 (collectively, “Plaintiffs”

or “CardioNet”) bring this patent infringement action against Defendants, The ScottCare

Corporation and Ambucor Health Solutions, Inc. (collectively, “Defendants” or “ScottCare”),

alleging that Defendants are infringing five patents originally owned by CardioNet, which




1
 CardioNet, LLC moved to amend its First Amended Complaint to add Braemar Manufacturing,
LLC as co-party to the present action. Braemar Manufacturing, LLC was added to this suit on
May 10, 2013. During the Markman Hearing, the only parties present were CardioNet, LLC and
ScottCare Corporation.


                                                1
CardioNet assigned to Braemer Manufacturing, LLC. 2 Pls.’ Second Am. Compl., Doc. 58. The

patents-in-suit 3—two of which are the subject of the pending motion 4—are directed to multiple

aspects of an electrocardiographic (“ECG”) telemetry device and its software. Pls.’ Second Am.

Compl., Doc. 58. The ECG telemetry device uses a monitor to record and transmit the electrical

activity of the heart over a period of time. Pls.’ Second Am. Compl., Ex. C, Doc. 58. This device

helps medical professionals monitor a patient’s cardiac activity and detect cardiac irregularities.

Pls.’ Second Am. Compl., Ex. C, Doc. 58. The cardiac data recorded by the ECG telemetry

device is transmitted to a remote location where medical technicians review the information.

Pls.’ Second Am. Compl., Ex. C, Doc. 58. This information can then be sent to a medical

professional for further review and diagnosis. Pls.’ Second Am. Compl., Ex. C, Doc. 58.

        Plaintiffs allege that Defendants have infringed and are continuing to infringe their

patents by making, using, selling, and/or offering for sale ScottCare’s TeleSentry Mobile Cardiac

Telemetry System, which consists of a device that records and processes a patient’s ECG signal

and a monitoring service whereby personnel at Ambucor evaluate the cardiac data transmitted by

the device. Pls.’ Second Am. Compl., Doc. 58.

            A. Overview of CardioNet’s Mobile Cardiac Outpatient Telemetry
               (“MCOT™”) Device

        CardioNet LLC, a corporation having its principal place of business in Conshohocken,

Pennsylvania, provides continuous, real-time ambulatory “outpatient management solutions for




2
  On December 31, 2012, CardioNet assigned all rights, title, and interest in the five patents-in-
suit to Braemar Manufacturing, LLC, and Braemar Manufacturing, LLC granted CardioNet an
exclusive license to make, use, offer to sell, sell, import, license, and exploit the patents-in-suit.
Pls.’ Second Am. Compl. 3, Ex. L, Doc. 58.
3
  U.S. Patent Nos. 7,212,850 (the “ʼ850 Patent”), 7,907,996 (the “ʼ996 Patent”), 6,569,095 (the
“ʼ095 Patent”), ʼ237 Patent, and the ʼ207 Patent.
4
  The ʼ237 and ʼ207 Patents.
                                                   2
monitoring clinical information regarding an individual’s health.” Pls.’ Second Am. Compl. 1,

Doc. 58. CardioNet LLC, through its MCOT™ device, focuses on the diagnosis and monitoring

of cardiac arrhythmias, or heart rhythm disorders. Pls.’ Opp’n To Defs.’ Mot. J. Pleadings 5,

Doc. 224. A cardiac arrhythmia is a disorder of the heart rate or rhythm—i.e. a person’s heart

beats too quickly, too slowly, or with an irregular pattern. Pls.’ Opp’n To Defs.’ Mot. J.

Pleadings 2, Doc. 224. A physician can diagnose an arrhythmia remotely by monitoring a

patient’s heart rhythm. See Pls.’ Opp’n To Defs.’ Mot. J. Pleadings 4–5, Doc. 224. If done

remotely, an ambulatory cardiac monitoring device will record the patient’s heart rate either

intermittently or continuously. See Pls.’ Opp’n To Defs.’ Mot. J. Pleadings 4–5, Doc. 224.

       The MCOT™ device enables heartbeat-by-heartbeat ECG monitoring, analysis, and

response, at home or away, 24 hours a day, 7 days a week, 365 days a year. Pls.’ Opp’n To

Defs.’ Mot. J. Pleadings 5, Doc. 224. The MCOT™ device includes a patient-worn sensor

attached to electrodes that capture two-channel ECG data, measuring electrical activity of the

heart and communicating wirelessly with a company-handheld-monitor. Pls.’ Second Am.

Compl., Ex. J, Doc. 58. The monitor analyzes incoming heartbeat-by-heartbeat information from

the sensor on a real-time basis by applying algorithms designed to detect abnormal heart

“events”—i.e. arrhythmias. See Pls.’ Opp’n To Defs.’ Mot. J. Pleadings 4–5, Doc. 224. When the

monitor detects an arrhythmia, “it automatically transmits [ECG] information to [] CardioNet[’s]

monitoring center for analysis and response.” Pls.’ Opp’n To Defs.’ Mot. J. Pleadings 5, Doc.

224.

           B. Overview of the ’237 Patent (Patent No. 7,587,237)

       The ’237 Patent—entitled “Biological Signal Management”—relates to systems and

techniques for analyzing and handling a patient’s biological signal for medical purposes,



                                                 3
including notifying cardiac monitoring technicians when an arrhythmia has been detected by the

device. ’237 Patent, Abstract, Ex. A 5. Biological signals are electrical or optical streams that, in

the medical context, include information relating to the physiological state of an organism which

can be used to diagnose and treat disease. ’237 Patent, 1:7–11, Ex. A. The handling of biological

signals includes notifying medical personnel at a remote location when an “event,” such as atrial

fibrillation or atrial flutter (collectively “AF”), is identified. An event is a period in time when

the information content of the cardiac electrical activity is of increased relevance. ’237 Patent,

4:19–23, Ex. A.

         The claimed method of the’237 Patent involves receipt of cardiac biological signals

involving events; determining a measure of merit for each identified event; comparing the

measure of merit to a merit criterion; transmitting information of the events meeting the merit

criterion to a remote medical receiver; and discarding information of the events that do not meet

the merit criterion. ’237 Patent, Abstract, Ex. A. The ’237 Patent describes a method of

analyzing biological signals before handling to reduce data clutter and handling costs. ’237

Patent, 2:43–50, Ex. A. By analyzing the biological signal before handling and only transmitting

meritorious events to the monitoring center for review, the volume of data that is handled by the

system is reduced, including the volume of data that is reviewed by medical technicians. ’237

Patent at 2:46–50, Ex. A. “Such reductions in data clutter can be used to quickly provide

physicians with relevant information, decreasing the cost of data review and increasing the

likelihood that diagnosis and/or treatment is appropriately delivered.” ’237 Patent, 2:46–50, Ex.

A.




5
    Attached hereto as Exhibit A.
                                                   4
             C. Overview of the ’207 Patent (Patent No. 7,941,207)

         The ’207 Patent—entitled “Cardiac Monitoring”—relates to “[s]ystems and techniques

for monitoring cardiac activity.” ’207 Patent, Abstract, Ex. B. 6 The systems and techniques

collect information describing variability in heart beats and determine whether that variability is

indicative of AF. Pls.’ Second Am. Compl. Ex. K, Doc. 58. The patented method accomplishes

this by: (1) “determining a beat-to-beat variability in cardiac electrical activity,” (2) “determining

a relevance of the variability to one of atrial fibrillation and atrial flutter,” and (3) “identifying . .

. an atrial fibrillation [] and atrial flutter event based on the determined relevance.” ’207 Patent,

1:49-56, Ex. B.

             D. Overview of the Pending Motion

         On September 11, 2018, Defendants filed the instant Motion arguing that the ’237 and

’207 Patents are directed to abstract ideas and that the asserted claims do not contain inventive

concepts, thereby rendering the Patents ineligible under 35 U.S.C. § 101 (“§ 101”). Defs.’ Mot.

for J. On The Pleadings, Or In The Alternative Summ. J. 1, Doc. 211. Defendants further allege

that Plaintiffs are collaterally estopped from asserting infringement of claims 1, 2, 8, 9, 10, 21,

22, and 23 of the ’207 Patent because Judge Talwani of the District Court for the District of

Massachusetts (“Massachusetts District Court”) found the ’207 Patent ineligible under § 101.

CardioNet, LLC v. InfoBionic, Inc., 348 F. Supp. 3d 87 (D. Mass. 2018); Defs.’ Reply in Supp.

of Mot. for J. On The Pleadings, Or In The Alternative Summ. J. 2, Doc. 228.

         Plaintiffs respond that the ’237 Patent focuses on a specific method, not an abstract idea

and the asserted claims recite an inventive concept for analyzing ECG data. Pls.’ Opp’n To

Defs.’ Mot. J. Pleadings 11–16, Doc. 224. Regarding the ’207 Patent, Plaintiffs claim that


6
    Attached hereto as Exhibit B.

                                                    5
collateral estoppel does not apply because the Massachusetts District Court did not adjudicate

identical issues. Pls.’ Opp’n To Defs.’ Mot. J. Pleadings 17, Doc. 224. Plaintiffs further argue

that the ’207 Patent is a specific device rather than an abstract idea and the claims recite

inventive concepts that improve AF diagnosis. Pls.’ Opp’n To Defs.’ Mot. J. Pleadings 21–24,

Doc. 224.

 II.    STANDARD OF REVIEW

        Under Federal Rule of Civil Procedure 12(c), a party may move for judgment on the

pleadings after the pleadings are closed, as long as the party does so early enough not to delay

the trial. Fed. R. Civ. P. 12(c). Courts in this Circuit construe motions for judgment on the

pleadings that assert failure to state a claim under the same standard as motions to dismiss made

pursuant to Rule 12(b)(6). Katzenmoyer v. City of Reading, 158 F. Supp. 2d 491, 496 (E.D. Pa.

2001). “The only notable difference between these two standards is that the court in a motion on

the pleadings reviews not only the complaint but also the answer and written instruments

attached to the pleadings.” Sprague v. Neil, No. 1:05-CV-1605, 2007 WL 3085604, at *2 (M.D.

Pa. Oct. 19, 2007).

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 554, 570

(2007)). A complaint is plausible on its face when its factual allegations allow a court to draw a

reasonable inference that a defendant is liable for the harm alleged. Santiago v. Warminster

Twp., 629 F.3d 121, 128 (3d Cir. 2010). A court must accept as true all factual allegations

contained in a complaint and interpret them in the light most favorable to the plaintiff. Argueta v.

U.S. Immigration & Customs Enf’t, 643 F.3d 60, 74 (3d Cir. 2011). “While as a general rule, a



                                                   6
court ma[]y not consider anything beyond the four corners of the complaint on a motion to

dismiss pursuant to 12(b)(6), the Third Circuit has held that a court may consider certain

narrowly defined types of material without converting the motion to dismiss [to one for summary

judgment pursuant [to] Rule 56].” Nasdaq, Inc. v. IEX Group, Inc., 2019 WL 102408, at *2 (D.

N.J. 2019) (citing In re Rockefeller Ctr. Props. Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999).

“[D]ocument[s] integral to or explicitly relied upon in the complaint may be considered.” In re

Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (internal quotations

omitted).

III.   DISCUSSION

       In its Motion, Defendants argue that the ’237 and ’207 Patents are ineligible under § 101

because they are directed to an abstract idea and the asserted claims do not contain an inventive

concept. Defs.’ Mot. for J. On The Pleadings, Or In The Alternative Summ. J. 2, Doc. 211.

Defendants further argue that Plaintiffs are collaterally estopped from alleging infringement of

the asserted claims of the ’207 Patent. Defs.’ Reply in Supp. of Mot. for J. On The Pleadings, Or

In The Alternative Summ. J. 2, Doc. 228. For the reasons that follow, the Court agrees and,

therefore, Defendants’ Motion is GRANTED.

            A. Patent Eligibility Under § 101

       A patent may be obtained for “any new and useful process, machine, manufacture, or

composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. “Laws of

nature, natural phenomena, and abstract ideas[, however,] are not patentable.” Ass’n. for

Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116 (2013) (internal brackets

omitted) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 70 (2012)).

The Supreme Court has established a two-step framework through which courts assess patent



                                                 7
eligibility under § 101. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l., 134 S. Ct. 2347, 2354–55

(2014).

          First, a court must determine whether the claims at issue are directed to a patent-

ineligible concept—i.e. laws of nature, natural phenomena, or abstract ideas. Id. at 2355. Second,

if the claims are directed to a patent-ineligible concept, a court then examines whether “the

additional elements transform the nature of the claim into a patent-eligible application.” Id.

(internal quotations omitted). To transform an abstract idea into a patent-eligible application, the

claims must do “more than simply stat[e] the abstract idea while adding the words ‘apply it.’” Id.

at 2357. Stated otherwise, a court must determine whether the elements of the claim, considered

“both individually and as an ordered combination,” contain an “inventive concept.” Id. at 2355

(internal quotations omitted). The presence of an inventive concept will “‘transform the nature of

the claim’ into a patent-eligible application.” Id. (internal quotations omitted).

             B. The ’237 Patent

                      i. Claims 25 and 37 are Representative of All Asserted Claims of the
                         ’237 Patent

          District courts are not required to assess each asserted claim of infringement where a

patent’s claims are substantially similar to the representative claims and linked to the same

abstract idea. See Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776

F.3d 1343, 1348 (Fed. Cir. 2014) (holding that where all of the claims are directed to the same

abstract idea, “addressing each of the asserted patents . . . [is] unnecessary”); Planet Bingo, LLC

v. VKGS LLC, 576 F. App’x 1005, 1007 (Fed. Cir. 2014) (affirming district court’s finding that

“[t]he system claims recite the same basic process as the method claims, and the dependent

claims recite only slight variations of the independent claims.”). The ’237 Patent asserts four (4)




                                                   8
independent claims—1, 22, 25, and 37—and six (6) dependent claims—4, 6, 11, 17, 29, and 32.

Claims 25 and 37 are representative of the asserted claims of the ’237 Patent.

       The ‘237 patent is generally directed to methods of filtering information into different

groups based on identifying characteristics and transmitting a portion of this information to the

cardiac monitoring center for review by medical technicians. ’237 Patent, Abstract, Ex. A.

Claims 1, 22, 25, and 37 explain how information is classified into groups based on certain

attributes that relate to specific cardiac conditions; given a measure of merit; and then

transmitted or discarded based on a comparison between the measure of merit and merit

criterion. ’237 Patent, 15:10–62; 17:4–32; 17:40–18, 18:59–20–3, Ex. A.

       Claims 1 i and 25 ii are substantially similar in that they provide the same procedure,

except that Claim 25 is directed to the software for performing the steps of Claim 1. Compare

’237 Patent, 15:10–62, Ex. A with 17:40–18:17, Ex. A. Likewise, Claim 22 iii mirrors the

procedure of Claim 37, iv except that Claim 37 is directed to the software for performing the steps

of Claim 22. Compare ’237 Patent, 17:4–32, Ex. A with 18:59–20–3, Ex. A. The method

claims—Claims 1 and 22—are no different from the software claims—Claims 25 and 37—in

substance; each are directed to the same abstract idea of collecting, classifying, or otherwise

filtering cardiac data. See Alice, 134 S. Ct. at 2360. The method claims recite the abstract idea of

“monitoring a cardiac biological signal using [ECG] monitoring instrumentation” while the

software claims recite programming instructions “to cause one or more machines to perform

[the] operations for monitoring a cardiac biological signal using [ECG] monitoring

instrumentation.” ’237 Patent, 15:10–62; 17:4–32; 17:40–18, 18:59–20–3, Ex. A. Accordingly,

Claims 25 and 37 accurately represent the asserted independent claims of the ’237 Patent. See

Alice, 134 S. Ct. at 2360.



                                                 9
       The dependent claims—Claims 4, 6, 11, 17, 29, and 32—“recite only slight variations of

the independent claims.” Planet Bingo, 576 F. App’x at 1007. Claims 4, v 6, vi and 17, vii depend

on Claim 1 and Claim 11 viii depends on Claim 9, ix which in turn depends on Claim 1. ’237

Patent, 16:4–57, Ex. A. Claim 29 x depends on Claim 27, xi which, in turn, depends on Claim 25;

and Claim 32 xii depends on Claim 25. ’237 Patent, 18:32–37; 18:44–45, Ex. A. Dependent

Claims 4, 6, 11, 17, 29, and 32 define further particulars of Claims 1 and 25, including: (1) using

the same filtering process over a certain time span, and excluding events occurring outside of

that certain time span; (2) providing that the cardiac biological signal will comprise of a

measurement of electrical potential; (3) providing that the information will have a time stamp;

and (4) providing that the cardiac biological signal will comprise an ECG signal. ’237 Patent,

16:4–57, 18:32–37; 18:44–45, Ex. A. The dependent claims merely provide additional

information relating to Claims 1 and 25 by “recit[ing] only slight variations.” Planet Bingo, 576

F. App’x at 1007. Because Claim 25 is representative of Claim 1, Claim 25 accurately represents

the asserted dependent claims of the ’237 Patent.

       Accordingly, Claims 25 and 37 accurately represent the asserted claims—Claims 1, 4, 6,

11, 17, 22, 29, and 32—of the ’237 Patent.

                   ii. Alice Step One Analysis: Patent-Ineligible Concepts

       When determining whether computerized technology is directed to an abstract idea,

courts “ask whether the focus of the claims is on the specific asserted improvement in computer

capabilities . . . or, instead, on a process that qualifies as an ‘abstract idea’ for which computers

are merely invoked as a tool.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335–36 (Fed.

Cir. 2016), see also In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 612 (Fed. Cir. 2016)

(“[A] relevant inquiry at step one is to ask whether the claims are directed to an improvement to



                                                  10
computer functionality versus being directed to an abstract idea.”) (internal citation omitted)

(internal quotations omitted). If “the plain focus of the claim is on an improvement to computer

functionality itself, not on economic or other tasks for which a computer is used in its ordinary

capacity,” it is not directed to an abstract idea. Enfish, 822 F.3d at 1336. Conversely, if the

claims “are directed to a[n] abstract idea of organizing information through mathematical

correlations with recitation of only generic gathering and processing activities,” or “recite[] a

purely conventional computer implementation of a mathematical formula,” it is directed to an

abstract idea. Id. at 1338–39. Additionally, “[w]here every aspect of the patented method could

be carried out manually, courts tend to find that the method is too abstract to be patentable.”

SkillSurvey, Inc. v. Checkster, LLC, 178 F. Supp. 3d 247, 256 (E.D. Pa. 2016).

        Patent claims that “merely collect, classify, or otherwise filter data” are patent-ineligible

under § 101. Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1327 (Fed. Cir.

2017); see also TLI, 823 F.3d at 611 (concluding that the patent was directed to the abstract idea

of classifying and storing digital images in organized manner); Content Extraction, 776 F.3d at

1347 (concluding that the patent was “drawn to the abstract idea of 1) collecting data, 2)

recognizing certain data within the collected data set, and 3) storing that recognized data in a

memory”); Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1348–49

(Fed. Cir. 2016) (concluding that “content filtering system for filtering content retrieved from an

[i]nternet computer network” was directed to an abstract idea); Cyberfone Sys., LLC v. CNN

Interactive Grp., Inc., 558 F. App’x 988, 992 (Fed. Cir. 2014) (“the well-known concept of

categorical data storage, i.e., the idea of collecting information in classified form, then separating

and transmitting that information according to its classification, is an abstract idea that is not

patent-eligible.”).



                                                  11
                           a. The asserted claims of the ’237 Patent are directed to an
                              abstract idea.

       Defendants argue that the asserted claims of the ’237 Patent are “directed to the abstract

idea of organizing human behavior.” Defs.’ Mot. for J. On The Pleadings, Or In The Alternative

Summ. J. 16, Doc. 211. Specifically, Defendants contend that the asserted claims are “analogous

to a medical professional checking a patient’s physiological heart data, looking for changes and

similarities in the data, filtering the data the medical professional deems most valuable, and

storing that data for later use.” Defs.’ Mot. for J. On The Pleadings, Or In The Alternative

Summ. J. 14, Doc. 211.

       Plaintiffs counter that the asserted claims of the ’237 Patent are not directed to an abstract

idea because “each claim recites a detailed, computer-implemented method governing the flow

and analysis of information between an ECG monitoring instrumentation . . . and a remote

medical receiver.” Pls.’ Opp’n To Defs.’ Mot. J. Pleadings 11, Doc. 224.

       The asserted claims of the ’237 Patent recite systems and techniques for monitoring “a

cardiac biological signal.” ’237 Patent, Abstract, Ex. A. This includes determining a “measure of

merit” for each monitored cardiac event. ’237 Patent, 1:28–30, Ex. A. The measure of merit

encompasses both the severity of the cardiac condition related to the event and the amount of

noise in the information describing the event. ’237 Patent, 1:35–37, Ex. A. The measure of merit

for each event is subsequently compared with a merit criterion. ’237 Patent, 1:56–61, Ex. A.

Events that have measures of merit meeting the merit criterion are transmitted to a remote

medical receiver for review by medical technicians; events that have measures of merit that fail

to meet the merit criterion are discarded. ’237 Patent, 1:56–61, Ex. A.

       Representative Claims 25 and 37 do not focus “on an improvement to computer

functionality itself,” rather the asserted claims are directed to the abstract idea of merely

                                                  12
collecting, classifying, or otherwise filtering data into different groups based on identifying

characteristics and transmitting relevant information for review. ’237 Patent, Abstract, Ex. A.

Courts have found these types of patent claims to be abstract ideas. Intellectual Ventures, 850

F.3d at 1327; Content Extraction, 776 F.3d at 1351; Bascom Glob., 827 F.3d at 1348–49;

Cyberfone Sys., 558 F. App’x at 990–92.

       In Content Extraction, the Federal Circuit found the asserted claims invalid as patent

ineligible under § 101. Content Extraction, 776 F.3d at 1351. The claims asserted methods of

“extracting data from hard copy documents using an automated digitizing unit such as a

scanner,” “recognizing specific information from the extracted data,” and “storing that

information in a memory.” Id. at 1344. In conducting step one of its Alice analysis, the Federal

Circuit determined that the claims of the asserted patent were generally directed to “the abstract

idea of 1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing

that recognized data in a memory.” Id. at 1347. The court explained that “[t]he concept of data

collection, recognition, and storage is undisputedly well-known,” and emphasized that “humans

have always performed these functions.” Id. The court rejected Plaintiff’s argument that the

claims were patent eligible because they required hardware to perform functions that humans

cannot—processing and recognizing the stream of bits output by the scanner. Id. Comparing the

asserted claims to “the computer-implemented claims in Alice,” the court concluded that the

claims were “drawn to the basic concept of data recognition and storage,” even though they

recited a scanner. Id.

       Like the Plaintiff in Content Extraction, Plaintiffs have failed to show that the focus of

the asserted claims of the ’237 Patent are directed to an improvement in computer functionality,

as opposed to generic gathering and processing activities that can be carried out manually.



                                                 13
Representative Claims 25 and 37 reflect analysis that medical professionals have performed. As

Plaintiffs explain, “the asserted claims of the ’237 Patent . . . enable accurate, automatic review

of a large volume of cardiac monitoring data that was previously reviewed manually by trained

technicians. The claims save physicians or other trained medical personnel from performing

costly review of less clinically-significant data.” Pls.’ Opp’n To Defs.’ Mot. J. Pleadings 12,

Doc. 224 (emphasis added). The asserted claims of the ’237 Patent are directed to the abstract

idea of collecting, classifying, and selectively transmitting relevant data. Having made this

determination, the Court proceeds to the second step of the Alice analysis.

                  iii. Alice Step Two Analysis: Inventive Concept

       An abstract idea does not, in and of itself, render it patent ineligible. Alice, 134 S. Ct. at

2354. A patent that contains an inventive concept will transform the claimed abstract idea into a

patent-eligible application. Id. at 2357. To constitute an inventive concept, the claimed abstract

idea must be more than “well-understood, routine, conventional activity.” Mayo, 566 U.S. at 79.

“[G]eneric computer implementation” is insufficient to transform an abstract idea into a patent-

eligible invention. Alice, 134 S. Ct. at 2352, 2357.

                           a. Use of generic computer technology does not render this
                              otherwise abstract idea inventive.

       Defendants argue that the asserted claims of the ’237 Patent add nothing inventive to the

underlying abstract idea because they “merely automate or otherwise make more efficient,

traditional methods or techniques existing in the medical field.” Defs.’ Mot. for J. On The

Pleadings, Or In The Alternative Summ. J. 19, Doc. 211.

       Plaintiffs contend that the asserted claims of the ’237 Patent “do not merely computerize

conventional techniques,” but instead recite an inventive concept by “creat[][ing] a combined

measurement of the severity of adverse cardiac events together with the signal noise level, to

                                                 14
automatically identify less clinically-significant events.” Pls.’ Opp’n To Defs.’ Mot. J. Pleadings

16, Doc. 224. Plaintiffs further argue that the asserted claims of the ’237 Patent are inventive

under the “machine-or-transformation” test because the claims are “tied to a particular machine

or apparatus, namely [ECG] monitoring instrumentation.” Pls.’ Opp’n To Defs.’ Mot. J.

Pleadings 17, Doc. 224.

       In Bascom Glob., the Federal Circuit found that patent claims directed to “filtering

Internet content” were patent-eligible under § 101. Bascom Glob., 827 F.3d at 1355. Although

the Federal Circuit found the asserted claims to be directed to the abstract idea of filtering

content, the court determined that the asserted claims contained an inventive concept that

transformed the abstract idea into patent-eligible subject matter. Id. at 1350–52. In so doing, the

Federal Circuit determined that the asserted claims do not: 1) “merely recite the abstract idea of

filtering content along with the requirement to perform it on the Internet, or to perform it on a set

of generic computer components,” and (ii) “preempt all ways of filtering content on the Internet”

or on generic computer components performing conventional activities. Id. at 1350. The court

focused on the technical aspect of the claimed invention and stated that while “[f]iltering content

on the Internet was already a known concept, [] the patent describes how its particular

arrangement of elements is a technical improvement over prior art . . . filters [that] were either

susceptible to hacking and dependent on local hardware and software, or confined to an

inflexible one size-fits-all scheme.” Id. at 1350. The Federal Circuit stated that “[b]y taking a

prior art filter solution (one-size fits-all filter at the ISP server) and making it more dynamic and

efficient (providing individualized filtering at the ISP server) the claimed invention represents a

software-based invention[ ] that improve[s] the performance of the computer system itself.” Id.

at 1351.



                                                 15
       Unlike the claims in Bascom Glob., representative Claims 25 and 37 add nothing

inventive to the abstract idea of collecting, classifying, and selectively transmitting relevant data.

The claim elements, individually or collectively, recite performing the abstract idea with

conventional technology and fail to provide any specific, inventive technological improvement.

       Claims 25 and 37 describe “[a]n article comprising one or more machine-readable storing

instructions operable to cause one or more machines to perform operations for monitoring a

cardiac biological signal using [ECG] instrumentation.” ’237 Patent, 17:40–44; 18:59–63, Ex. A.

Notably, a “machine-readable medium” is described as “any computer program product,

apparatus and/or device . . . used to provide machine instructions and/or data to a programmable

processor” and the term “‘machine-readable signal’ refers to any signal used to provide machine

instructions and/or data to a programmable processor.” ’237 Patent, 14:17–31, Ex. A. The claims

do not provide any specific, inventive technological improvement, but rather provide processing

instructions for use on any type of “machine-readable medium.” The ’237 Patent discloses that a

“vari[ety] of implementations of systems and techniques” can be used to implement the Patent’s

claimed process. ’237 Patent, 14:6–57, 14:32–57, Ex. A. Reciting such conventional computer

components is insufficient to transform an abstract idea into a patent-eligible invention. Alice,

134 S. Ct. at 2352, 2357.

                                  i.   The asserted claims of the ’237 Patent do not satisfy the
                                       machine-or-transformation test.

       Under the machine-or-transformation test, a claimed process is patent eligible under §

101 if “it is tied to a particular machine or apparatus” and “the use of a specific machine or

transformation of an article . . . impose meaningful limits on the claim’s scope.” SiRF Tech., Inc.

v. Int’l Trade Com’n, 601 F.3d 1319, 1332 (Fed. Cir. 2010) (internal citation omitted). “In order

for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a

                                                 16
significant part in permitting the claimed method to be performed, rather than function solely as

an obvious mechanism for permitting a solution to be achieved more quickly.” Id. at 1333.

“[S]imply implementing a mathematical principle on a physical machine, namely a computer,

[i]s not a patentable application” of an otherwise abstract idea. Alice, 134 S. Ct. at 2357 (internal

citation omitted).

       In SiRF Tech., the Federal Circuit held that certain patents related to global positioning

systems (“GPS”) were patent-eligible under § 101. SiRF Tech., 601 F.3d at 1333. The patent

claims were directed to a method of “estimating a plurality of states associated with a satellite

signal receiver” and “forming a dynamic model relating the plurality of states, the dynamic

model operative to compute position of the satellite signal receiver.” Id. at 1332. In concluding

that the patents satisfied the machine-or-transformation test, the court found that the “GPS

receiver” was held to be a “particular machine” that was “integral to each of the claims at issue.”

Id. The court emphasized that the “methods at issue could not be performed without the use of a

GPS receiver,” and there was no evidence that “the calculations [ ] c[ould] be performed entirely

in the human mind.” Id. at 1332–33. Because the claimed method could not be “performed

without a” GPS receiver, the receiver was indispensable to the patented process. Id.

       For the reasons stated above, the ’237 Patent fails under the machine-or-transformation

test. Unlike the claims in SiRF Tech., Plaintiffs’ claims are not tied to any particular machine that

is integral to the claimed systems and techniques for monitoring cardiac biological signals. The

asserted claims merely recite conventional computer components for “permitting a solution to be

achieved more quickly” through a machine-readable medium that can be “any computer program

product, apparatus and/or device.” SiRF Tech., 601 F. 3d at 1333. Because the asserted claims of

the ’237 Patent are not directed to a specific machine, they do not contain an inventive concept



                                                 17
sufficient to transform the abstract idea into patent-eligible subject matter. For these reasons, the

’237 Patent is directed to an abstract idea and the asserted claims do not add an inventive

element. Accordingly, the asserted claims of the ’237 Patent are patent-ineligible under § 101.

           C. The ’207 Patent

       Defendants argue that Plaintiffs are collaterally estopped from alleging infringement of

claims 1, 2, 8, 9, 10, 21, 22, and 23 of the ’207 Patent following the Massachusetts District

Court’s decision in CardioNet, LLC v. InfoBionic, Inc. 348 F. Supp. 3d 87 (D. Mass. 2018);

Defs.’ Reply in Supp. of Mot. for J. On The Pleadings, Or In The Alternative Summ. J. 2, Doc.

228. In that case, in ruling on defendant’s motion to dismiss, Judge Talwani determined that

claims 1, 2, 3, 7, 10, 11, 12, and 22 of the ’207 Patent were ineligible under § 101. InfoBionic,

348 F. Supp. at 89. Judge Talwani concluded that “the ’207 patent is directed to an abstract idea

and the asserted claims do not add [] inventive elements.” Id. at 98.

       With respect to unadjudicated claims 8, 9, 21, and 23, Defendants maintain that “they

present identical issues” and are representative of Claim 1, which was previously invalidated in

InfoBionic. Defs.’ Reply in Supp. of Mot. for J. On The Pleadings, Or In The Alternative Summ.

J.6, Doc. 228.

       Plaintiffs argue that collateral estoppel does not apply to the asserted claims of the ’207

Patent because the Massachusetts District Court did not adjudicate claims 8, 9, 21, and 23 of the

’207 Patent. Pls.’ Opp’n To Defs.’ Mot. J. Pleadings 17, Doc. 224. Plaintiffs further argue that

“the Massachusetts court based a substantial portion of its opinion on the alleged breadth of []

claims [1, 2, 3, 7, 10, 11, 12, and 22]—a rationale that cannot apply to claims 8, 9, 21, and 23.”

Pls.’ Opp’n To Defs.’ Mot. J. Pleadings 17, Doc. 224. Finally Plaintiffs contend that collateral




                                                 18
estoppel should not apply because an appeal is pending. Pls.’ Opp’n To Defs.’ Mot. J. Pleadings

18–19, Doc. 224.

                    i. Collateral Estoppel

       The doctrine of collateral estoppel—also known as issue preclusion—precludes a party

from litigating an issue that has previously been decided in a former judicial proceeding. Scooper

Dooper, Inc. v. Kraftco Corp., 494 F.2d 840, 844 (3d Cir. 1974). In Blonder-Tongue, the

Supreme Court unanimously held that where a patent has been declared invalid in a prior

adjudication, an unrelated defendant in a subsequent action for infringement may assert a

collateral estoppel defense based on the previous judgment. Blonder-Tongue Labs., Inc. v. Univ.

of Ill. Found., 402 U.S. 313, 350 (1971); Kaiser Indus. Corp. v. Jones & Laughlin Steel Corp.,

515 F.2d 964, 976 (3d Cir. 1975). In its ruling, the Supreme Court created “a pragmatic formula

that harmonized considerations of due process and judicial economy. It was aimed at producing

substantial justice while avoiding needlessly repetitious litigation.” Kaiser Indus. Corp., 515

F.2d at 976–77.

       To invoke the doctrine of collateral estoppel as a defense, a defendant must establish that:

(1) the identical issue was previously adjudicated; (2) the issue was actually litigated; (3) the

previous determination of the issue was necessary to the decision; and (4) the party being

precluded from relitigating the issue was fully represented in the prior action. Stone v. Johnson,

608 F. App’x 126, 127 (3d Cir. 2015). The Third Circuit has also considered whether the issue

was determined by a final and valid judgment. Jean Alexander Cosmetics, Inc. v. L’Oreal USA,

Inc., 458 F.3d 244, 249 (3d Cir. 2006).




                                                 19
                     ii. Claims 1, 2, 10, and 22

        In light of the Supreme Court’s holding in Blonder-Tongue, this Court finds that

Plaintiffs are collaterally estopped from alleging infringement of claims 1, 2, 10, and 22 of the

’207 Patent because Judge Talwani of the Massachusetts District Court ruled that these claims

are patent ineligible under § 101. InfoBionic, 348 F. Supp. 3d at 98. With respect to claims 1, 2,

10, and 22, the only element of collateral estoppel that Plaintiffs dispute is whether the

InfoBionic decision constitutes a final judgment. Thus, the Court’s discussion focuses on this

element.

                            a. The issue was determined by a final judgment.

        There is no bright-line rule regarding what constitutes a “final judgment” for issue

preclusion purposes. Free Speech Coal., Inc. v. AG of the United States, 677 F.3d 519, 541 (3d

Cir. 2012). However, “a prior adjudication of an issue in another action must be sufficiently firm

to be accorded conclusive effect.” Id. (internal quotations omitted). When determining whether a

prior ruling was sufficiently firm for preclusion purposes, courts consider the following factors:

(1) whether the parties were fully heard; (2) whether a reasoned opinion was filed; and (3)

whether that decision could have been, or was, appealed. Id. None of these factors alone are

determinative. Id.

        The Court finds that the Massachusetts District Court’s decision—concluding that

Plaintiffs’ asserted claims in the ’207 Patent are patent-ineligible—constitutes a final judgment

for collateral estoppel purposes; the parties were fully heard on the issues, the Massachusetts

District Court issued a well-reasoned opinion, and Plaintiffs had a full and fair opportunity to

litigate their claims.




                                                   20
       First, Plaintiffs were fully heard regarding claims 1, 2, 10, and 22 of the ’207 Patent.

Plaintiffs were represented by competent counsel before the Massachusetts District Court and

had a full opportunity to brief the issues and present oral argument. Second, the Massachusetts

District Court issued a well-reasoned opinion in support of its decisions. The Massachusetts

District Court conducted its Alice analysis and clearly articulated its basis for concluding that

claims 1, 2, 10, and 22 of the ’207 Patent are patent-ineligible because “Plaintiffs’ asserted

claims are not directed to any improvement in the computer technology itself, but rather seek to

improve cardiac monitoring instead through the abstract idea of measuring the variability of

heartbeats.” InfoBionic, 348 F. Supp. 3d at 98. Third, Plaintiffs have appealed the Massachusetts

District Court’s decision to the Federal Circuit. In re Brown, 951 F.2d 564, 569 (3d Cir. 1991)

(internal citation omitted) (“In determining whether the resolution was sufficiently firm, the

second court should consider whether . . . that decision could have been, or actually was,

appealed.”).

       Plaintiffs’ contention that collateral estoppel should not apply because the issues have

been appealed is unpersuasive. Pls.’ Opp’n To Defs.’ Mot. J. Pleadings 18–19, Doc. 224. The

collateral estoppel effect of a prior district court decision is not impacted by the fact that an

appeal has been taken from the decision. See Pharmacia & Upjohn Co. v. Mylan Pharm., Inc.,

170 F.3d 1373, 1380–81 (Fed. Cir. 1999) (“[T]he law is well settled that the pendency of an

appeal has no effect on the finality or binding effect of a trial court’s holding.”); Rice v. Dep’t of

the Treasury, 998 F.2d 997, 999 (Fed. Cir. 1993); SSIH Equip. S.A. v. U.S. Int’l Trade Comm’n,

718 F.2d 365, 370 (Fed. Cir. 1983).




                                                  21
        The Court is satisfied that the Massachusetts District Court conducted an appropriate

assessment of Plaintiffs’ claims. Accordingly, the Court finds that the Massachusetts District

Court’s order granting defendant’s motion to dismiss constitutes a final judgment.

                            b. The remaining elements of the collateral estoppel analysis are
                               satisfied.

        Although Plaintiffs’ have not contested the remaining elements of collateral estoppel, the

Court has determined that Defendants have satisfied each of the remaining elements. In addition

to finality, the doctrine of collateral estoppel requires that the issue in the present litigation is

identical to the issue previously adjudicated; the issue to have been actually litigated; the

previous determination of the issue to have been necessary to the decision; and the party being

precluded from relitigating the issue to have been fully represented in the prior action. Johnson,

608 F. App’x at 127.

        First, in the prior litigation, the Massachusetts District Court was asked to determine

whether claims 1, 2, 3, 7, 10, 11, 12, and 22 of the ’207 Patent were patent-ineligible under §

101. See InfoBionic, 348 F. Supp. 3d at 89–92. This is precisely the same issue that this Court

has been asked to adjudicate with respect to Claims 1, 2, 10, and 22 of the ’207 Patent. Second,

the Massachusetts District Court’s adjudication came after the parties had a full and fair

opportunity to brief and argue the issues; thus, the issues were actually litigated. Third, the

Massachusetts District Court’s decision granting defendant’s motion to dismiss was premised on

the court’s determination that Claims 1, 2, 3, 7, 10, 11, 12, and 22 were patent-ineligible because

they “are not directed to any improvement in the computer technology itself, but rather seek to

improve cardiac monitoring instead through the abstract idea of measuring the variability of

heartbeats.” InfoBionic, 348 F. Supp. 3d at 98. Therefore, the determination that Claims 1, 2, 10,

and 22 were patent-ineligible was necessary to the Massachusetts District Court’s decision in

                                                   22
granting defendant’s motion to dismiss. Fourth, Plaintiffs, against whom collateral estoppel is

asserted in this matter, were the same plaintiffs in the prior litigation. Plaintiffs were represented

before the Massachusetts District Court by competent counsel and had a full opportunity to brief

the issues. Therefore, the Court finds that Plaintiffs were fully represented in the prior action.

       For the reasons stated above, the Court finds that Plaintiffs had a full and fair opportunity

to present Claims 1, 2, 3, 7, 10, 11, 12, and 22 of the ’207 Patent in the prior litigation.

Accordingly, Plaintiffs are collaterally estopped from litigating Claims 1, 2, 10, and 22 of the

’207 Patent in the present matter.

                   iii. Claims 8, 9, 21, and 23

       Collateral estoppel is not limited to identical patent claims; it may apply to patent claims

that were not previously adjudicated because “[i]t is the issues litigated, not the specific claims

around which issues were framed, that is determinative.” Westwood Chem., Inc. v. United States,

525 F.2d 1367, 1372 (Ct. Cl. 1975). “If the difference between the unadjudicated patent claims

and adjudicated patent claims do not materially alter the question of invalidity, collateral

estoppel applies.” Ohio Wilson Wood Co. v. Alps South, LLC, 735 F.3d 1333, 1342 (Fed. Cir.

2013). In this case, Plaintiffs contest Defendants’ assertion that the differences between

unadjudicated claims 8, 9, 21, and 23 and adjudicated claims 1, 2, 3, 7, 10, 11, 12 and 22 do not

materially alter the question of validity under § 101.

       As discussed in Section I.C., the ’207 Patent discloses devices and techniques for

monitoring cardiac activity, in particular, collecting information describing the variability in

heart beats, and determining whether that information is indicative of an AF event. ’207 Patent,

Abstract, 3:7–9, Ex. B. Claims 8, 9, 21, and 23—like previously adjudicated Claims 1, 2, 3, 7,

10, 11, 12 and 22—involve various aspects concerning the variability in beat-to-beat timing; the



                                                  23
relevance of this variability to AF; and the identification of an event when the variability is

identified as relevant.

       Claim 1 of the ‘207 Patent, an independent claim, recites:

                          A device, comprising:
                          a beat detector to identify a beat-to-beat timing of cardiac
                                  activity;
                          a ventricular beat detector to identify ventricular beats in the
                                  cardiac activity;
                          variability determination logic to determine a variability in
                                  the beat-to-beat timing of a collection of beats;
                          relevance determination logic to identify a relevance of the
                                  variability in the beat-to-beat timing to at least one of
                                  atrial fibrillation and atrial flutter; and
                          an event generator to generate an event when the variability
                                  in the beat-to-beat timing is identified as relevant to
                                  [] at least one of atrial fibrillation and atrial flutter
                                  in light of the variability in the beat-to-beat timing
                                  caused by ventricular beats identified by the
                                  ventricular beat detector.

’207 Patent, 12:12–27, Ex. B. Claims 2, 3, 7, 10, 11, and 12 depend on Claim 1, and read as

follows:

               2. The device of claim 1, wherein the relevance determination logic
               is to accommodate variability in the beat-to-beat timing caused by
               ventricular beats by weighting ventricular beats as being negatively
               indicative of the one of atrial fibrillation and atrial flutter.

               3. The device of claim 1, wherein the variability determination logic
               is to compare times between R-waves in three successive QRS
               complexes to determine the variability in the beat-to-beat timing.
               ....

               7. The device of claim 1, wherein the event generator is to generate
               an event by performing operations comprising: collecting data
               associated with the collection of beats; and transmitting the data
               associated with the collection of beats to a remote receiver.
               ....

               10. The device of claim 1, wherein the relevance determination logic
               comprises logic to identify the relevance of the variability using a
               non-linear function of a beat-to-beat interval.

                                                     24
                11. The device of claim 1, wherein the beat detector comprises a
                QRS detector.

                12. The device of claim 1, further comprising a sensor that includes
                two or more body surface electrodes subject to one or more potential
                differences related to cardiac activity.

’207 Patent, 12:28–36; 12:52–56; 13:5–13, Ex. B. Claim 22 depends upon unasserted Claim

20 xiii and reads as follows:

                22. The article of claim 20, determining the relevance comprises:
                       identifying a beat of the collection as a ventricular beat, and
                                weighting the beat as being negatively indicative of
                                the one of atrial fibrillation and atrial flutter.

’207 Patent, 14:39–43, Ex. B. Applying the Alice framework to the ’207 Patent, Judge Talwani

in InfoBionic answered the first step in the affirmative. In reaching this conclusion, Judge

Talwani stated that:

                Review of the ’207 patent shows that the claims add conventional
                computer components to the abstract idea that AF can be
                distinguished by focusing on the variability of the irregular
                heartbeat. The specifications describe systems and techniques with
                various methods for monitoring that variability. The patent claims
                at issue in this case thus appear to be similarly directed to collecting
                and analyzing information to detect particular anomalies, and
                notifying the user when the anomaly is detected . . . . The idea of
                using a machine to monitor and analyze heart beat variability and
                interfering beats so as to alert the user of potential AF events may
                well improve the field of cardiac telemetry, but Plaintiffs do not
                identify improvements to any particular computerized technology.
                Thus, the ’207 patent is directed to an abstract idea.

InfoBionic, 348 F. Supp. 3d at 93 (D. Mass. 2018) (internal quotations omitted).

        At the second phase of the analysis, Judge Talwani examined and found no innovation in

the individual steps of the asserted claims. Judge Talwani explained that Claims 1, 2, 3, 7, 10, 11,

12 and 22 do not “impose[] a meaningful limit on the abstract idea of identifying AF by looking

at the variability in time between heartbeats and taking into account ventricular beats.” Id. at 97.

                                                  25
Judge Talwani emphasized that “Plaintiffs’ asserted claims are not directed to any improvement

in the computer technology itself, but rather seek to improve cardiac monitoring instead through

the abstract idea of measuring the variability of heartbeats.” Id. at 98. Judge Talwani wrote:

               The ‘determination logic’ cited by Plaintiffs is not a limitation set
               forth in the ’207 patent. Instead, the ‘determination logic’ is
               undefined and unspecified. Claim 1 broadly claims the use of
               components with ‘variability determination logic to determine a
               variability in the beat-to-beat timing of a collection of beats,’
               without specifying any limitations to that logic. ’207 Patent 16 col.
               12:17-18 [# 25-1]. In claim 2, the determination logic ‘is to
               accommodate variability in the beat-to-beat timing caused by
               ventricular beats by weighting ventricular beats as being negatively
               indicative of the one of atrial fibrillation and atrial flutter.’ Id. at col.
               12:29-32. In claim 3 ‘the variability determination logic is to
               compare times between R-waves in three successive QRS
               complexes to determine the variability in the beat-to-beat timing.’
               Id. at col. 12:33-36. And, in claim 10 ‘the relevance determination
               logic comprises logic to identify the relevance of the variability
               using a non-linear function of a beat-to-beat interval.’ Id. at 17 col.
               13:5-8. The innovation of the ’207 patent may be to use computer
               equipment and logic to monitor the variability of beats, but nothing
               in these claims places any limitation on that abstract idea.

Id. at 97. While Judge Talwani agreed that Claims 2, 3, 10 and 22 add additional information

relating to the variability or determination logic, she determined that they “provide no

meaningful details on how to implement it, and [,]thus[,] add nothing inventive.” Id.

       Judge Talwani’s invalidity analysis regarding Claims 1, 2, 3, 7, 10, 11, 12 and 22 applies

to unadjudicated Claims 8, 9, 21, and 23.

                                                Claims 8

       Claim 8 depends on invalidated Claim 1. Claim 8 reads as follows:

               8. The device of claim 1, wherein relevance determination logic
               comprises weighting logic to:
                      weight variability at a lower end of physiological values as
                              being substantially irrelevant to the one of atrial
                              fibrillation and atrial flutter;
                      weight variability in a midrange of physiological values as

                                                    26
                               being positively indicative of the one of atrial
                               fibrillation and atrial flutter; and
                        weight variability in an upper range of physiological values
                               as being negatively indicative of the one of atrial
                               fibrillation and atrial flutter.

’207 Patent, 12:57–67, Ex. B. Claim 1 broadly claims the use of components with “relevance

determination logic to identify a relevance of the variability in the beat-to-beat timing to at least

one of the atrial fibrillation and atrial flutter.” ’207 Patent, 12:19–21, Ex. B. Claim 8 merely adds

additional information relating to relevance determination logic.

        In holding in InfoBionic that dependent Claim 2—which is dependent on Claim 1—was

patent-ineligible, Judge Talwani stated that the additional information that “determination logic

is to accommodate variability in the beat-to-beat timing caused by ventricular beats by weighting

ventricular beats as being negatively indicative of the one of atrial fibrillation and atrial flutter,”

’207 Patent, 12:28–32, Ex. B, “provided no meaningful details on how to implement it, and thus

added nothing inventive.” InfoBionic, 348 F. Supp. 3d at 98. That Claim 8 also contains further

information on weighting ventricular beats does not materially detract from Judge Talwani’s

invalidity analysis. Simply classifying weight variabilities as “substantially irrelevant,”

“positively indicative,” or “negatively indicative” of AF based on physiological values does not

provide any information on how to implement determination or weighting logic. Therefore, like

invalidated Claims 2, 10, and 22, Claim 8 provides additional information relating to

determination and/or weighting logic, but is void of any details on how to implement it.

Accordingly, Claim 8 does not materially alter the question of invalidity that Judge Talwani

performed with respect to invalidated Claims 2, 10, and 22.




                                                   27
                                                Claim 9

        Claim 9, which depends on Claim 8—which in turn depends on invalidated Claim 1—

merely contains the limitation of weighting ventricular beats “as being negatively indicative of

the one of atrial fibrillation and atrial flutter.” ’207 Patent, 13:1–4, Ex. B.

                9. The device of claim 8, wherein the weighting logic is also to
                weight a beat identified as a ventricular beat as being negatively
                indicative of the one of atrial fibrillation and atrial flutter.

’207 Patent, 13:1–4, Ex. B. Claim 9 is not patentably distinct from Claim 2 under the InfoBionic

analysis; the claims recite substantially similar language. Claim 2 recites the device of Claim 1 as

“weighting ventricular beats as being negatively indicative of the one of atrial fibrillation and

atrial flutter.” ’207 Patent, 12:28–36, Ex. B. Claim 9 recites the device of Claim 8—which is the

device of Claim 1—as also weighting a “ventricular beat as being negatively indicative of the

one of atrial fibrillation and atrial flutter.” ’207 Patent, 13:1–4, Ex. B. As articulated above,

Judge Talwani determined that Claim 2 provided no meaningful details for implementing

determination logic. InfoBionic, 348 F. Supp. 3d at 97–98. Claim 9 similarly provides no

meaningful details for implementing determination logic or determining the weighting factor.

Therefore, the further narrowing of Claim 9 does not materially alter the question of invalidity

that Judge Talwani performed with respect to invalidated Claims 2, 10, and 22.

                                               Claim 21

        Claim 21, xiv which depends on unasserted Claim 20, is directed to the software for Claim

8. Compare ’207 Patent, 12:57–67, Ex. B with 14:25–38, Ex. B.

                21. The article of claim 20, wherein determining the relevance
                comprises:
                      weighting variability at a lower end of physiological values
                              as being substantially irrelevant to the one of atrial
                              fibrillation and atrial flutter;
                      weighting variability in a midrange of physiological values

                                                   28
                              as being positively indicative of the one of atrial
                              fibrillation and atrial flutter;
                       weighting variability in an upper range of physiological
                              values as being negatively indicative of the one of
                              atrial fibrillation and atrial flutter; and
                       determining a relevance of the weighted variability to the
                              one of atrial fibrillation and atrial flutter.

’207 Patent, 14:25–38, Ex. B. That Claim 21 is written in terms of “operations” performed by an

“article comprising one or more machine-readable media storing instructions” and includes

“determining a relevance of the weighted variability to the one of atrial fibrillation and atrial

flutter” does not alter the analysis that the Court conducted for Claim 8. See Alice, 134 S. Ct. at

2360 (stating that “media claims rise or fall with its method claims”).

       When confronted with method and system claims that were like one another, the Supreme

Court stated:

                [T]he system claims are no different from the method claims in
                substance. The method claims recite the abstract idea implemented
                on a generic computer; the system claims recite a handful of generic
                computer components configured to implement the same idea. This
                Court has long “warn[ed] . . . against” interpreting § 101 “in ways
                that make patent eligibility ‘depend simply on the draftsman’s art.’”
                Holding that the system claims are patent eligible would have
                exactly that result.

Alice, 134 S. Ct. at 2360 (internal citations omitted). Here, there is no difference in substance

between Claims 8 and 21. Both claims classify weight variabilities as “substantially irrelevant,”

“positively indicative,” or “negatively indicative” of AF based on physiological values.

Accordingly, because there is no meaningful difference in substance between Claims 8 and 21,

the analysis for Claim 8 applies equally to the analysis for Claim 21. Therefore, like invalidated

Claims 2, 10, and 22, Claim 21 provides additional information relating to determination logic,

but is void of any details on how to implement it. Accordingly, Claim 21 does not materially




                                                 29
alter the question of invalidity that Judge Talwani performed with respect to Claims 2, 10, and

22.

                                             Claim 23

        Claim 23, xv which depends on unasserted Claim 20, is directed to determining beat-to-

beat variability.

                23. The article of claim 20, wherein:
                       determining the beat-to-beat variability comprises
                                determining a factor reflecting the difference
                                between a first time between a first heartbeat and a
                                second heartbeat and a second time between a second
                                heartbeat and a third heartbeat;
                       the second heart beat follows immediately after the first
                                heartbeat; and
                       the third heartbeat follows immediately after the second
                                heartbeat.

’207 Patent, 14:44–53, Ex. B. As the ’207 Patent specification explains:

                The beat-to-beat variability can be determined in a series of
                successive beats, e.g., by determining the variability in an interval
                between successive R-waves. The event can be identified by
                comparing the relevance of the variability to a first predetermined
                amount of relevance. Further, the relevance of the variability in the
                event can be compared to a second predetermined amount of
                relevance to identify the end of the event. The second predetermined
                amount can be lower than the first predetermined amount.

’207 Patent, 2:4–12, Ex. B.

        In examining Claim 3, Judge Talwani found that comparing “times between R waves in

three successive QRS complexes” did not explain how to implement variability logic. InfoBionic,

348 F. Supp. 3d at 98. “The time period between successive R-waves can be referred to as the R

to R interval.” ’207 Patent, 4:58–59, Ex. B. Three successive QRS complexes include an R-wave

Rn, R-wave Rn-1, and R-wave Rn-2. ’207 Patent, 4:54–58, Ex. B. The R to R interval between R-




                                                 30
wave Rn and R-wave Rn-1 is RR(n, n-1) and the R to R interval between R-wave Rn-1 and R-wave

Rn-2 is RR(n-1, n-2). ’207 Patent, 4:59–62. This can be illustrated as follows:




‘207 Patent, Fig. 2, Ex. B.

       Like Claim 3, Claim 23 broadly relates to Claim 1 in determining the variability in beat-

to-beat timing. Claim 23 is directed to the factor DRR(n) given in Equation 1 of the ’207 Patent.




‘207 Patent, 7:40–45. Equation 1 incorporates the times between successive R-waves—RR(n, n-

1) and RR(n-1, n-2)—as a function of a ratio of the first R to R interval and an immediately

preceding R to R interval. That Claim 23 determines beat-to-beat variability by “determining a

factor reflecting the difference between a first time between a first heartbeat and a second

heartbeat and a second time between a second heartbeat and a third heartbeat” is no different

than determining beat-to-beat variability by measuring times between R waves in successive




                                                31
QRS complexes. Claims 3 and 23 both provide information describing a variability in R to R

intervals over a series of beats.

        Although Claims 3 and 23 recite additional information relating to variability logic, they

do not explain how to implement variability logic. Claim 23 does not provide information on

how to determine a factor “reflecting the difference between a first time between a first heartbeat

and a second heartbeat and a second time between a second heartbeat and a third heartbeat.” ’207

Patent, 14:44–53, Ex. B. Claim 23 merely recites generic information that is expressed as

Equation 1. Equation 1 is merely an algorithm and like Claim 3, does not explain how to

ascertain the R-waves—i.e. RR(n, n-1) and RR(n-1, n-2). Accordingly, Claim 23 does not

materially alter the analysis that Judge Talwani performed with respect to Claim 3. Claim 23

offers no additional inventive aspect to what was disclosed in Claim 1 and 3 regarding beat-to-

beat variability.

        Because the Court determined that asserted Claims 8, 9, 21, and 23 do not materially

differ from Judge Talwani’s analysis of Claims 1, 2, 10, and 22, the Court’s collateral estoppel

analysis of Claims 1, 2, 10, and 22 applies equally to Claims 8, 9, 21, and 23. Accordingly,

Plaintiffs are collaterally estopped from asserting Claims 8, 9, 21, and 23 of the ’207 Patent.

                    iv. Alice Step One Analysis: Patent-Ineligible Concepts

        Even if collateral estoppel did not apply to Claims 8, 9, 21, and 23, the ’207 Patent is

directed to an abstract idea and the asserted claims do not add an inventive element thereby

rendering it patent-ineligible.

        As articulated in Section III.B.ii, when determining whether computerized technology is

directed to an abstract idea, courts “ask whether the focus of the claims is on the specific asserted

improvement in computer capabilities . . . or, instead, on a process that qualifies as an ‘abstract



                                                 32
idea’ for which computers are merely invoked as a tool.” Enfish, 822 F.3d at 1335–36, see also

In re TLI Commc’ns LLC Patent Litig. 823 F.3d at 612 (“[A] relevant inquiry at step one is to

ask whether the claims are directed to an improvement to computer functionality versus being

directed to an abstract idea.”) (internal citation omitted) (internal quotations omitted). If “the

plain focus of the claim is on an improvement to computer functionality itself, not on economic

or other tasks for which a computer is used in its ordinary capacity,” it is not directed to an

abstract idea. Enfish, 822 F.3d at 1336. Conversely, if the claims are “directed to a[n] abstract

idea of organizing information through mathematical correlations with recitation of only generic

gathering and processing activities,” or “recite[] a purely conventional computer implementation

of a mathematical formula,” it is directed to an abstract idea. Id. at 1338.

                           a. The asserted claims of the ’207 Patent are directed to an
                              abstract idea.

       Defendants contend that the ’207 Patent claims “are directed to the abstract idea of

identifying common medical conditions—[AF]—by looking at the variability in time between

heartbeats and taking into account any ventricular beats.” Defs.’ Mot. for J. On The Pleadings,

Or In The Alternative Summ. J. 20, Doc. 211. Defendants argue that because the ’207 Patent

claims to automatically identify AF by looking at the “loss of synchrony between the atria and

the ventricles [] leading to ‘irregular’ heartbeats,” it “improperly attempts to claim automatically

identifying [AF] in the same way doctors have always done.” Defs.’ Mot. for J. On The

Pleadings, Or In The Alternative Summ. J. 20, Doc. 211.

       Plaintiffs dispute that the ’207 Patent is directed to an abstract idea and argue instead that

the focus of the claims is on a specific device, rather than an abstract idea. Pls.’ Opp’n To Defs.’

Mot. J. Pleadings 21, Doc. 224. Plaintiffs maintain that “[a] device comprising a beat detector,

ventricular beat detector, heart beat variability determination logic, and an event generator for

                                                  33
reporting [AF] does not qualify” under any definition as an abstract idea. Pls.’ Opp’n To Defs.’

Mot. J. Pleadings 21, Doc. 224.

       Here, the claims at issue are directed to collecting and analyzing information to detect

and notify a user of an AF event. However, “merely presenting the results of abstract process of

collecting and analyzing information, without more . . . is abstract as an ancillary part of such

collection and analysis.” See FairWarning IP, LLC v. Latric Sys., Inc., 839 F.3d 1089, 1093

(Fed. Cir. 2016). The Federal Circuit has “treated collecting information, including when limited

to particular content (which does not change its character as information), as within the realm of

abstract ideas.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353.

       In FairWarning IP, LLC v. Latric Sys., Inc., the asserted patent was directed to ways of

“detect[ing] fraud and misuse by identifying unusual patterns in user access of sensitive data.”

FairWarning IP, 839 F.3d at 1092. The claimed systems and methods “record[ed] audit log data

concerning user access of digitally stored patient health information (PHI),” “analyze[d] it

against a rule, and provide[d] a notification if the analysis detect[ed] misuse.” Id. In finding that

the asserted claims were directed to an abstract concept, the Federal Circuit explained that the

use of an enumerated rule to analyze log data did not make the claims patent-eligible. Id. at 1095.

Although plaintiff purported to accelerate the process of analyzing audit log data, the court found

that this came from the capabilities of a general-purpose computer, not from the patented method

itself. Id. at 1096–97. The court found that the asserted claims were directed “to the broad

concept of monitoring audit log data” and did not “propose a solution or overcome a problem

‘specifically arising in the realm of computer [technology].’” Id. at 1097.

       Here, the claims of the ’207 Patent recite conventional computer components for

detecting AF by examining the variability of heartbeats. The particular claims seek to identify



                                                  34
AF by: (1) “determining a beat-to-beat variability in cardiac electrical activity,” (2) “determining

a relevance of the variability to one of atrial fibrillation and atrial flutter,” and (3) “identifying . .

. . an atrial fibrillation [] and atrial flutter event based on the determined relevance.” ’207 Patent,

1:49–56, Ex. B. Like the claims in FairWarning, the claims here merely use a device and

software to achieve its intended purpose. The focus of the asserted claims “is not on . . . an

improvement in computers as tools, but on certain independently abstract ideas that use

computers as tools.” Elec. Power Grp., 830 F.3d at 1354. Accordingly, the asserted claims of the

’207 Patent are directed to an abstract idea.

                    v. Alice Step Two Analysis: Inventive Concept

        Since the Court has determined that that the asserted claims of the ’207 Patent are

directed to an abstract idea, the Court will now consider whether “the elements of each claim

both individually, and as an ordered combination . . . transform the nature of the claim into a

patent-eligible application.” Alice, 134 S. Ct. at 2355 (internal citation omitted).

                            a. The asserted claims of the ’207 Patent do not recite an
                               inventive concept.

        Defendants argue that the asserted claims of the ’207 Patent “add nothing inventive to the

abstract idea of identifying [AF] with conventional technology.” Defs.’ Mot. for J. On The

Pleadings, Or In The Alternative Summ. J. 23, Doc. 211. Defendants maintain that “[t]he

asserted claims do not provide any specific or inventive technological improvement” and “say

nothing about how to program the standard equipment to accomplish the claimed function.”

Defs.’ Mot. for J. On The Pleadings, Or In The Alternative Summ. J. 23, Doc. 211.

        Plaintiffs respond that the claims are not generic and conventional. Pls.’ Opp’n To Defs.’

Mot. J. Pleadings 22, Doc. 224. Plaintiffs argue that the ’207 Patent “explains how to put the




                                                    35
claimed components to a new use to improve cardiac monitoring technology.” Pls.’ Opp’n To

Defs.’ Mot. J. Pleadings 22, Doc. 224.

        Dependent Claims 8, 9, 21, and 23 add nothing inventive to the abstract idea that AF can

be determined by examining the variability of heartbeats by collecting and analyzing information

to detect and notify a user of an AF event. The claim elements, individually or collectively, recite

performing the abstract idea with conventional technology and fail to provide any specific,

inventive technological improvement. See Intellectual Ventures I LLC v. Symantec Corp., 838

F.3d 1307, 1315 (Fed. Cir. 2016) (finding no inventive concept where the claimed method of

filtering emails for computer viruses and spam did not “improve the functioning of the computer

itself,” but rather “used generic computers to perform generic computer functions.”).

        Claims 8, 9, and 21 relate to relevance determination logic. As discussed in Section

III.C.iii., Claims 8, 9, and 21 do not impose any meaningful limitation on determination logic.

These claims provide no details for determining relevance. Claim 8 merely classifies weight

variabilities as “substantially irrelevant,” “positively indicative,” or “negatively indicative” of

AF based on physiological values. Claim 9 simply contains the limitation of weighting

ventricular beats “as being negatively indicative of the one of atrial fibrillation and atrial flutter.”

And Claim 21 is directed to the software for Claim 8. Claim 21 is written in terms of

“operations” performed by an “article comprising one or more machine-readable media storing

instructions” and includes “determining a relevance of the weighted variability to the one of

atrial fibrillation and atrial flutter.” Individually, or collectively, none of these claims contain

information regarding how to implement “weighting logic” to determine relevance.

        Claim 23 relates to beat-to-beat variability. As discussed in Section III.C.iii., Claim 23

provides additional information relating to variability logic, but does not impose any meaningful



                                                   36
limitation. Claim 23 does not provide information on how to determine a factor “reflecting the

difference between a first time between a first heartbeat and a second heartbeat and a second

time between a second heartbeat and a third heartbeat.” ’207 Patent, 14:44–53, Ex. B. Although

Claim 23 is related to the factor DRR(n) given in Equation 1 7 of the ’207 Patent, this does not

transform the asserted claims into patent-eligible subject matter. Alice, 134 S. Ct. at 2357

(“simply implementing a mathematical principle on a physical machine, namely a computer, [i]s

not a patentable application” of an otherwise abstract idea.) (internal citation omitted).

       In Gottschalk v. Benson, the Supreme Court determined that an algorithm implemented

on “a general-purpose digital computer” was an abstract idea that did not contain an inventive

concept because the process could be “carried out in existing computers long in use.” 409 U.S.

63, 67 (1972). The Court “held that simply implementing a mathematical principle on a physical

machine, namely a computer, was not a patentable application of that principle.” Mayo, 566 U.S.

at 84–85 (citing Benson, 409 U.S. at 64). The Court explained that a patent cannot cover all

possible uses of a mathematical procedure or equation within a computer.

       Here, the ’207 Patent specification explains that a “vari[ety] of implementations of”

conventional computer hardware/software can be used to implement the claimed functions of the

’207 Patent. See ’207 Patent, 9:22–23, Ex. B; 11:5–9, Ex. B. Specifically, a patient’s ventricular

beats and the beat-to-beat timing can be determined using “components that can be purchased

off-the-shelf such as a QRS detector and the Mortara VERITAS analysis Algorithm or the ELI

250YM Electrocardiograph.” Defs.’ Mot. for J. On The Pleadings, Or In The Alternative Summ.




7


                                                 37
J. 8, Doc. 211. Equation 1 of the ’207 Patent “can be carried out in existing computers” and

therefore, like the algorithm in Gottschalk, does not transform the asserted claims into patent-

eligible subject matter. Equation 1 is not limited to any particular machinery or equipment and

instead can be used on any type of conventional computer hardware/software. Further, the

“machine-readable medium” referenced in Claim 21 is described as “any computer program

product, apparatus and/or device . . . used to provide machine instructions and/or data to a

programmable processor.” ’207 Patent, 11:17–30, Ex. B. The ’207 Patent does not claim any

new or improved approach in computer technology. As Defendants maintain the ’207 Patent

“describes performing the steps in functional terms, using conventional, pre-existing medical and

computer technology.” Defs.’ Mot. for J. On The Pleadings, Or In The Alternative Summ. J. 8,

Doc. 211.

       Plaintiffs’ asserted claims individually, or collectively, are not directed to an

improvement in computer technology, but seek to improve cardiac monitoring through the

abstract idea of measuring the variability of heartbeats by collecting and analyzing data.

Accordingly, the ’207 Patent is directed to an abstract idea and the asserted claims do not add an

inventive element.

IV.    CONCLUSION

       For the reasons stated above, the Court finds that the ’237 and ’207 Patents are directed

to abstract ideas and the asserted claims do not add an inventive element thereby rendering the

patents ineligible under § 101. The Court also finds that Plaintiffs are collaterally estopped from

asserting infringement of Claims 1, 2, 8, 9,10, 21, 22, and 23 of the ’207 Patent. Accordingly,

Defendants’ Motion is GRANTED. An order consistent with this memorandum follows.




                                                 38
i
  Claim 1 –A method of monitoring a cardiac biological signal using electrocardiographic
monitoring instrumentation, comprising:
       receiving, at the electrocardiographic monitoring instrumentation, the cardiac biological
               signal that includes information describing events, wherein events comprise periods
               in time when an information content of the cardiac biological signal is of increased
               relevance to a particular purpose and the events are demarcated by periods of time
               that are not of increased relevance to the particular purpose;
       at the electrocardiographic monitoring instrumentation, classifying the events into two or
               more categories based on cardiac conditions indicated by the information
               describing each event;
       at the electrocardiographic monitoring instrumentation, determining a measure of merit
               of the information describing each event, wherein the measure of merit embodies a
               severity of the cardiac condition associated with the event and an amount of noise
               in the information describing the event;
       comparing, at the electrocardiographic monitoring instrumentation, the measure of merit
               of information describing each event with a first merit criterion;
       transmitting, for medical purposes, information describing a first proper subset of the
               events in a first of the categories that have merits meeting the first merit criterion
               from the electrocardiographic monitoring instrumentation to a remote medical
               receiver, wherein the remote medical receiver is not located at the same site at the
               electrocardiographic monitoring instrumentation;
       at the electrocardiographic monitoring instrumentation, discarding information describing
               a second proper subset of the events in the first of the categories that have measures
               of merit that fail to meet the first merit criterion;
       comparing, at the electrocardiographic monitoring instrumentation, the measure of merit
               of information describing each event with a second merit criterion;
       transmitting, for medical purposes, information describing a third proper subset of the
               events in a second of the categories that have measures of merit meeting the second
               merit criterion from the electrocardiographic monitoring instrumentation to the
               remote medical receiver, wherein the second category differs from the first category
               and the second merit criterion differs from the first merit criterion; and
       at the electrocardiographic monitoring instrumentation, discarding information describing
               a fourth proper subset of the events in the second of the categories that have
               measures of merit that fail to meet the second merit criterion.
’237 Patent, 15:10–62, Ex. A.
ii
  Claim 25 –An article comprising one or more machine-readable media storing instructions
operable to cause one or more machines to perform operations for monitoring a cardiac biological
signal using electrocardiographic monitoring instrumentation, the operations comprising:
        receiving the cardiac biological signal that includes information describing events,
                wherein events comprise periods in time when an information content of the cardiac
                biological signal is of increased relevance to a particular purpose and the events are
                demarcated by periods of time that are not of increased relevance to the particular
                purpose;
        classifying the events into two or more categories based on cardiac conditions indicated
                by the information describing each event;
                                                 39
       determining a measure of merit of the information describing each event, wherein the
               measure of merit embodies a severity of the cardiac condition associated with the
               event and [] an amount of noise in the information describing the event;
       comparing the measure of merit of information describing each event with a first merit
               criterion;
       transmitting, for medical purposes, information describing a first proper subset of the
               events in a first of the categories that have merits meeting the first merit criterion
               to a remote medical receiver, wherein the remote medical receiver is not located at
               the same site at the electrocardiographic monitoring instrumentation;
       discarding information describing a second proper subset of the events in the first of the
               categories that have measures of merit that fail to meet the first merit criterion;
       comparing the measure of merit of information describing each event with a second merit
               criterion;
       transmitting, for medical purposes, information describing a third proper subset of the
               events in a second of the categories that have measures of merit meeting the second
               merit criterion to the remote medical receiver, wherein the second category differs
               from the first category and the second merit criterion differs from the first merit
               criterion; and
       discarding information describing a fourth proper subset of the events in the second of the
               categories that have measures of merit that fail to meet the second merit criterion.
’237 Patent, 17:40–18:17, Ex. A.

  Claim 22 –A method of monitoring a cardiac biological signal using electrocardiographic
iii

monitoring instrumentation, comprising:
       receiving a cardiac biological signal that includes information describing events at the
               electrocardiographic monitoring instrumentation, wherein events comprise periods
               in time when an information content of the cardiac biological signal is of increased
               relevance to a particular purpose and the events are demarcated by periods of time
               that are not of increased relevance to the particular purpose;
       determining, at the electrocardiographic monitoring instrumentation, a measure of merit
               of information describing each event, wherein the measure of merit embodies both
               the severity of the cardiac condition indicated by the information describing the
               event and an amount of noise in the information describing the event;
       comparing, at the electrocardiographic monitoring instrumentation, the measure of merit
               of information describing each event with a merit criterion;
       transmitting, for medical purposes, information describing a first proper subset of the
               events that have measures of merit meeting the merit criterion from the
               electrocardiographic monitoring instrumentation to a remote medical receiver; and
       discarding information describing a second proper subset of the events that have
               measures of merit that fail to meet the merit criterion at the electrocardiographic
               monitoring instrumentation.
’237 Patent, 17:4–32, Ex. A.
iv
   Claim 37 –An article comprising one or more machine-readable media storing instructions
operable to cause one or more machines to perform operations for monitoring a cardiac biological
signal using electrocardiographic monitoring instrumentation, the operations comprising:
        receiving a cardiac biological signal that includes information describing events, wherein
                                                 40
               events comprise periods in time when an information content of the cardiac
               biological signal is of increased relevance to a particular purpose and the events are
               demarcated by periods of time that are not of increased relevance to the particular
               purpose;
       determining a measure of merit of information describing each event, wherein the
               measure of merit embodies both the severity of the cardiac condition indicated by
               the information describing the event and an amount of noise in the information
               describing the event;
       comparing the measure of merit of information describing each event with a merit
               criterion;
       transmitting, for medical purposes, information describing a first proper subset of the
               events that have measures of merit meeting the merit criterion to a remote medical
               receiver; and
       discarding information describing a second proper subset of the events that have
               measures of merit that fail to meet the merit criterion.
’237 Patent, 18:59–20:3, Ex. A.
v
  Claim 4 –The method of claim 1, wherein:
       the first proper subset of the events comprises events that occur within a certain time span
                and excludes events occurring outside the certain time span.
’237 Patent, 16:4–7, Ex. A.
vi
  Claim 6 –The method of claim 1, wherein receiving the cardiac biological signal comprises
receiving a measurement of electrical potential. ’237 Patent, 16:12–14, Ex. A.
vii
   Claim 17 –The method of claim 1, wherein the cardiac biological signal comprises an
electrocardiogram signal. ’237 Patent, 16:56–57, Ex. A.
viii
   Claim 11–The method of claim 9, wherein associating the information describing each event in
the first proper subset with the information describing the time span comprises generating a data
structure having a time stamp associated with the information describing the event. ’237 Patent,
16:34–38, Ex. A.
ix
  Claim 9 –The method of claim 1, further comprising associating information describing each
event in the first proper subset with information describing a time span in which the event occurred.
’237 Patent, 16:23–26, Ex. A.
x
  Claim 29 –The article of claim 27, wherein associating the information describing each event in
the first proper subset with the information describing the time span comprises generating a data
structure having a time stamp associated with the information describing the event. ’237 Patent,
18:32–37, Ex. A.
xi
   Claim 27 –The article of claim 25, wherein the operations further comprise associating
information describing each event in the first proper Subset with information describing a time
span in which the event occurred. ’237 Patent, 18:21–24, Ex. A.


                                                 41
xii
   Claim 32 –The article of claim 25, wherein the cardiac biological signal comprises an
electrocardiogram signal. ’237 Patent, 18:43–44, Ex. A.
xiii
   Claim 20 –An article comprising one or more machine-readable media storing instructions
operable to cause one or more machines to perform operations, the operations comprising:
       determining a beat-to-beat variability in cardiac electrical activity;
       determining a relevance of the variability over a collection of beats to one of atrial
               fibrillation and atrial flutter using a non-linear function of a beat-to-beat interval;
               and
       identifying one of an atrial fibrillation event and an atrial flutter event based on the
               determined relevance, the event being a period in time when the information
               content of the cardiac electrical activity is of increased relevance to the one of atrial
               fibrillation and atrial flutter.
’207 Patent, 14:12–24, Ex. B.
xiv
   Claim 21 –The article of claim 20, wherein determining the relevance comprises:
       weighting variability at a lower end of physiological values as being substantially
               irrelevant to the one of atrial fibrillation and atrial flutter;
       weighting variability in a midrange of physiological values as being positively indicative
               of the one of atrial fibrillation and atrial flutter;
       weighting variability in an upper range of physiological values as being negatively
               indicative of the one of atrial fibrillation and atrial flutter; and
       determining a relevance of the weighted variability to the one of atrial fibrillation and
               atrial flutter.
’207 Patent, 14:25–38, Ex. B.
xv
  Claim 23 – The article of claim 20, wherein:
       determining the beat-to-beat variability comprises deter mining a factor reflecting the
               difference between a first time between a first heartbeat and a second heartbeat and
               a second time between a second heartbeat and a third heartbeat;
       the second heart beat follows immediately after the first heartbeat; and
       the third heartbeat follows immediately after the second heartbeat.
’207 Patent, 14:44–53, Ex. B.




                                                  42
Exhibit A
                                                                                                           US007587237B2


(12) United States Patent                                                             (10) Patent No.:                   US 7.587,237 B2
       Korzinov et al.                                                                (45) Date of Patent:                            Sep. 8, 2009

(54) BIOLOGICAL SIGNAL MANAGEMENT                                                       5,365,935 A         1 1/1994 Righter et al.
 75                                                                                     5,383,909 A          1/1995 Keimel
(75) Inventors: Ley Korzinov, San Diego, CA (US);                                       5,413,594 A          5, 1995 Williams
                       Eric Baumann, San Diego, CA (US)                                 5,421,342 A          6/1995 Mortara
(73) Assignee: Cardionet, Inc., San Diego, CA (US)                                      5.487,754 A          1/1996 Snell et al.
                                               -                                        5.490,515 A          2/1996 Mortara
(*) Notice:            Subject to any disclaimer, the term of this                      5,513,645 A          5/1996 Jacobson et al.
                       patent is extended or adjusted under 35
                       U.S.C. 154(b) by 393 days.
 21) Appl.
(21) A1. No.:
           No 1 Of770,702
                     9                                                                                         (Continued)
(22) Filed:            Feb. 2, 2004                                                             FOREIGN PATENT DOCUMENTS
(65)                       Prior Publication Data                                WO              WO8901803              3, 1989
        US 2005/O171448A1                 Aug. 4, 2005
(51) Int. Cl.
        A6 IB5/04                   (2006.01)                                                                  (Continued)
(52) U.S. Cl. ...................................................... 6OOASO9
(58) Field of Classification Search ................... 607/18:                                         OTHER PUBLICATIONS
                                                                 6OO/509         Wang, J.Y. “A New Method for Evaluating ECG Signal Quality for
        See application file for complete search history.                        Multi-lead Arrhythmia Analysis.” Proceedings of IEEE Computers in
(56)                      References Cited                                       Cardiology Conference 2002, pp. 85-88.
                    U.S. PATENT DOCUMENTS                                        Primary Examiner Mark W Bockelman
                                                                                 Assistant Examiner Eric D Bertram
       4,223,678          9, 1980    Langer et al.                               (74) Attorney, Agent, or Firm Fish & Richardson P.C.
       4,295,474         10, 1981    Fischell
       4,336,810       * 6, 1982     Anderson et al. ........... 600,515
       4,622,979         11, 1986    Katchis et al.                              (57)                         ABSTRACT
       4,625,730         12, 1986    Fountain et al.
       4,630,204         12, 1986    Mortara
       4,920,489          4, 1990    Hubelbank et al.                            Systems and techniques for managing biological signals. In
       4,938,228          7, 1990    Righter et al.                              one implementation, a method includes receiving a cardiac
       4,951,681          8, 1990    Mortara
       5,012,814          5, 1991    Mills et al.                                biological signal that includes information describing events,
       5,086,778          2, 1992    Mueller et al.                              determining a merit of each event based on one or more of a
       5,113,869          5, 1992    Nappholz et al.                             severity of a cardiac condition associated with the event and a
       D326,716           6, 1992    Mortara                                     quality of the event, and handling a Subset of the events that
       5, 191,891         3, 1993    Righter                                     meet a merit criterion. The subset can be handled for medical
       5,197.479          3, 1993    Hubelbank et al.                            purposes.
       5,226.425          7, 1993    Righter
       5,312,446          5, 1994    Holschbach et al.
       5,355,892         10, 1994    Saltzstein et al.                                                 39 Claims, 7 Drawing Sheets

                                                        Moderate Bradycarcia: <60 bpm for 15 seconds
                                                         Severe Bradycardia. K4bpm for 15 seconds                 OO
                                                      US 7.587,237 B2
                                                                Page 2

            U.S. PATENT DOCUMENTS                                           6,664,893 B1     12/2003 Eveland et al.
                                                                            6,697,655 B2     2/2004 Sueppel et al.
5,518,001   A      5, 1996   Snell                                          6,778,859   B2    8/2004   Graindorge
5,522,850   A      6, 1996   Yomtov et al.                                  6,823,210   B2   11/2004   Eberle et al.
5,524,631   A *    6/1996    Zahorian et al. ............ 600,511           6,925,331   B2    8/2005   Samuelson et al.
5,546,950   A      8, 1996   Schoeckert et al.                              7,047,065   B2    5/2006   Kalgren et al.
5,549,654 A        8, 1996 Powell                                           7,058.442 B1     6/2006 Platt et al.
5,581.369 A       12/1996 Righter et al.                                    7,117,037 B2     10/2006 Hiebert et al.
5,634,468 A        6, 1997 Platt et al.                                     7.286,872 B2     10/2007 Kramer et al.
5,678,562 A       10/1997 Sellers                                        2002/0067256 Al      6/2002 Kail, IV
5,704,351 A        1/1998 Mortara et al.                                 2002/0107553 A1*    8, 2002 Hill et al. ...................... 607/18
5,730,143 A        3/1998 Schwarzberg                                    2002/0137994 A1*    9, 2002 Baker et al. ................. 600/310
5,732,708 A *     3/1998 Nau et al. ................... 600,523          2003/0028442 A1     2/2003 Wagstaffetal.
5,827, 196 A      10/1998 Yeo et al.                                     2003/006948.6 A1    4/2003 Sueppel et al.
5,876.349 A        3/1999 Wang et al.                                    2003, OO69487 A1    4, 2003 Mortara
5,959,529 A        9/1999 Kail, IV                                       2003/0122677 A1      7/2003 Kail, IV
5.966,692 A       10/1999 Langer et al.                                  2003/0172940 A1     9/2003 Rogers et al.
5,967,994. A      10/1999 Wang                                           2004/0085186 A1      5/2004 Eveland et al.
6,102,856 A        8, 2000 Groffet al.
6,119,035 A       9/2000 Wang                                                      FOREIGN PATENT DOCUMENTS
6,225,901 B1      5/2001 Kail, IV
6,287.252 B1      9/2001 Lugo                                        WO          WO O2/O852OO A2         10, 2002
6,317,626 B1      1 1/2001 Warman                                    WO          WO O2/O852O1 A1         10, 2002
6,526.314 B1       2/2003 Eberle et al.                              WO          WO O2/O86792 A2         10, 2002
 -4 W                                                                WO          WO O2/O86793 A2         10, 2002
6,535,763 B1      3/2003 Hiebert et al.                              WO          WO 02/086835 A1         10, 2002
6,564,077 B2       5/2003 Mortara                                    WO          WO O2/O86837 A1         10, 2002
6.569,095 B2       5/2003 Eggers                                                 WOO3,O77752 A1          9, 2003
6,589,187 B1 * 7/2003 Dirnberger et al. .......... 600,508
6,604,115 B1       8/2003 Gary, Jr. et al.                           * cited by examiner
U.S. Patent             Sep. 8, 2009   Sheet 1 of 7                 US 7.587,237 B2




                                                            100




                                                      RECEIVER




                                                         F.G. 1

                  205
       Signal
      Attribute                                                               200




                                                                    210
                                                                          Time

                                                                  FG. 2




                                                                     FIG. 3
U.S. Patent   Sep. 8, 2009                Sheet 2 of 7                    US 7.587,237 B2




                     Moderate Bradycarcia: <60 bpm for 15 seconds
                      Severe Bradycardia: <40 bpm for 15 seconds




                                                                              210




                                                                     FIG. 4



               510                     515                     520             525




                                                                         FIG.S
U.S. Patent          Sep. 8, 2009      Sheet 3 of 7                             US 7.587,237 B2




               605       6 O            6 1. 5                620                  625

    Signal
   Attribute




                                                                                FIG. 6


                                                                          700


                                                                    705
                                                 eVent X            710
                                             time stamp

                                                             FG, 7
                                                                          800


                                    EVENT                                         805
                                CATEGORY
                                                            category a            810
                                                                                  815
                               ALLOCATION
                                                                                  820
                                                           time stamp 2
                                                                                  825
                               ALLOCATION                    event
                                                           time    3 3
                                                                stamp

                                                                                FG. 8
U.S. Patent          Sep. 8, 2009        Sheet 4 of 7               US 7.587,237 B2




                                                                            900


                                 RECEIVE BIOLOGICAL SIGNAL                905


                             IDENTIFY AND CLASSIFY EVENT IN               910
                                    RECEIVED SIGNAL

                                                                          915
                           DETERMINE MEASURE OF THE MERIT OF
                                   IDENTIFIED EVENT

         DISCARD          925
        IDENTIFIED
          EVENT
                                                                    920
                                 MERIT OF IDENTIFIED EVENT
                                             D
                                MERIT OF LEAST MERITORIOUS,
                                    CURRENTLY ALLOCATED
                                           EVENT

                                                 Y
                                                                          930
                         DISCARD LEAST MERITORIOUS, CURRENTLY
                                      ALLOCATED EVENT


                           ALLOCATE IDENTIFIED EVENT TO SPAN               935


                                                              940
                                      END OF TIMESPAN

                                                 Y
                                                                          945
                                 HANDLE ALLOCATED EVENT(S)

                                                                    FG. 9
U.S. Patent   Sep. 8, 2009      Sheet 5 of 7                US 7.587,237 B2




                                                      000


                                                     1005
                DETERMINE SEVERITY OF AN EVENT

                                                     1010
                DETERMINE QUALITY OF THE EVENT

                                                     1015
               DETERMINE MEASURE OF THE MERIT OF
              EVENT BASED ON SEVERITY AND QUALITY

                                               FIG. 10
U.S. Patent         Sep. 8, 2009      Sheet 6 of 7                US 7.587,237 B2

                                                         1200



                               COLLECTION TITLE            1205

                           COLLECTION METADATA             1210

                          EVENT CATEGORY 1                 1220



                          it
                          EVENT CATEGORY 2                 1225
                                                                      1215




                          EVENT CATEGORY N                 1230



                                                        F.G. 12

                                                               100




                                                     RECEIVER
         700-         .                                    C
        1100                                          NC       1
                                                           O
              110




                                                        FIG. 13
U.S. Patent   Sep. 8, 2009   Sheet 7 Of 7       US 7.587,237 B2


                                               100




                                                      1200




                                            FIG. 14




                                                F.G. 15
                                                      US 7,587,237 B2
                               1.                                                                    2
        BOLOGICAL SIGNAL MANAGEMENT                                     span. For example, the time span can be predetermined. The
                                                                        subset of events can be transmitted to a remote medical
                      BACKGROUND                                        receiver.
   This disclosure relates to the management of biological                 In another aspect, a method includes receiving a biological
signals.                                                                signal, identifying an event in the biological signal, determin
   Biological signals are electrical or optical streams that            ing a merit of the event for the certain purpose, comparing the
include information describing or otherwise relating to the             merit of the event with a second merit of a second event to
state of a biological system. In the medical context, biological        identify a more meritorious event, creating an episode
signals generally include information relating to the physi        10   describing the more meritorious event, associating the epi
ological state of an organism. Such information can be used to          sode with a time span in which the events occurred, and
diagnose and treat disease states of the organism and can be            transmitting the association of the episode and the time span
gathered using any of a number of different techniques.                 to a remote receiver. The event can have a greater relevance
Examples of Such techniques include electrical potential                for a certain purpose than an average relevance of the biologi
measurements (e.g., electrocardiography (ECG's), elec              15
                                                                        cal signal.
tromyography, and electroencephalography), blood and other
body fluid analyte measurements (e.g., pulse oximetry, blood               The episode can be associated with the time span by cre
glucose concentration, blood pH and other ion concentra                 ating a data structure including the episode and a time stamp
tions), and mechanical measurements (e.g., blood pressure               indicating when the event occurred. The episode can be cre
measurements, heart Sound transduction, height and weight               ated by redacting the more meritorious event. A category of
measurements).                                                          the event can also be determined. The merit of the event can
                                                                        be compared with the second merit of the second event of the
                          SUMMARY                                       same category. The association of the episode and the time
                                                                        span can be associated with a collection of associations of
   The biological signal management systems and techniques         25   episodes and time spans. The resulting collection of associa
described here may include various combinations of the fol              tions of episodes and time spans can be transmitted to the
lowing features.                                                        remote receiver.
   In one aspect, a method includes receiving a cardiac bio                These biological signal management systems and tech
logical signal that includes an event relevant to a medical             niques may provide one or more of the following advantages.
purpose, determining a merit of the event for the medical          30
                                                                        For example, the management of biological signals can facili
purpose, associating the event with a time span in which the
event occurred if the events merit is among a certain number            tate a coherent approach to organization and presentation of
of the most meritorious events that occurred in the time span,          the information contained in the biological signals. Such
and handling the association of the time span and the event.            management must address various objectives that often
   The merit of the event can be determined by determining         35   oppose one another. For example, the Volume of data often
the severity and the quality of the event. The quality of the           should be reduced to minimize data handling costs. At the
event can be determined by determining the noise in the event.          same, relevant information should not be lost. These objec
An event can be received after the event has been separated             tives are of importance in the medical context, where data
from another portion of the cardiac biological signal. The              review may be carried out by a physician or other trained
event can also be identified within the received cardiac bio       40   personnel and hence may prove costly. On the other hand,
logical signal. The event can be one or more of an asystole             discarding medically relevant information may hinder or
event, a tachycardia event, a bradycardia event, and an atrial          even prevent appropriate diagnosis and/or treatment.
fibrillation/flutter event based on identifying characteristics            The described biological management systems and tech
of these events. The event can be identified based on a fre
quency of heartbeats.                                              45
                                                                        niques can address these and other objectives by increasing
  A category of the event can be determined. The event can              the average relevance of data that is handled. Such reductions
be associated with the time span when the event merit places            in data clutter can be used to quickly provide physicians with
the event within the certain number of the most meritorious             relevant information, decreasing the cost of data review and
events of the category. The number of the most meritorious              increasing the likelihood that diagnosis and/or treatment is
events can be predetermined. The association can be handled        50   appropriately delivered.
by generating a data structure having a time stamp associated              Another set of opposing objectives relates to the timing of
with the event or by transmitting the association to a remote           data handling. In many data handling systems, continuous
receiver. The event can have a greater relevance to a medical           handling of data is simply too costly. On the other hand, batch
diagnostic purpose than an average relevance of the biologi             handling that only occurs occasionally may resultin improper
cal signal.                                                        55   delays. These objectives are also of importance in the medical
   In another aspect, a method includes receiving a cardiac             context, where continuous data handling may be unnecessary
biological signal that includes information describing events,          or too costly, but delayed handling may endanger patients.
determining a merit of each event based on one or more of a                The described biological management systems and tech
severity of a cardiac condition associated with the event and a         niques can address these and other objectives by selecting the
quality of the event, and handling a Subset of the events that     60
                                                                        timing of data handling to accommodate both the realities of
meet a merit criterion.
  The subset can be handled for medical purposes. The merit             data handling and the need to ensure patient safety. For
criterion can be based on merits of other events. The merit of          example, the timing of handling can be selected to ensure
each event can be determined based on both the severity and             timeliness in any prophylactic or diagnostic efforts without
the quality of the event. The subset can be the events that have   65   requiring continuous processes.
merits among a certain number of the most meritorious and                  The details of one or more implementations are set forth in
the subset can be the events that occur within a certain time           the accompanying drawings and the description below. Other
                                                     US 7,587,237 B2
                             3                                                                          4
features, objects, and advantages will be apparent from the              located at the same site (e.g., at the same hospital, nursing
description and drawings, and from the claims.                           home, or other medical care facility) as instrumentation 110
                                                                         or the receiver 120 can reside within the same general area or
             DESCRIPTION OF DRAWINGS                                     vicinity as instrumentation 110 (e.g., within the same room,
                                                                   5     building, or health care facility).
  FIG. 1 shows a system in which a biological signal is                     FIG. 2 shows an example of a biological signal 200. The
monitored for medical purposes.                                          biological signal 200 is a time variant signal in that an
  FIG. 2 shows an example biological signal.
  FIG. 3 shows a series of events in the biological signal of            attribute 205 of biological signal 200 changes with time 210.
FIG 2.                                                            10     Attribute 205 of biological signal 200 may continuously
  FIG. 4 illustrates how certain characteristics can be used to          change with time and may never reach a steady state value as
identify events.                                                         activity level, metabolic rate, or other factors vary over the
   FIGS. 5 and 6 show the biological signal of FIG. 2 divided            course of days, weeks, or even longer periods of time.
into a collection of time spans.                                            Although attribute 205 of biological signal 200 may
  FIGS. 7 and 8 show data structures that associate one or        15     change continuously, all of the changes may not have the
more events with a time span.                                            same relevance to a particular purpose for which the biologi
   FIG.9 shows a process in which events are associated with             cal signal 200 is monitored. FIG. 3 shows the biological
a time span.                                                             signal 200 having a series of events 305,310,315,320, 325,
   FIG. 10 shows a process for determining a measure of the              330,335,340,345 identified. Events 305,310,315,320,325,
merit for an event.                                                      330,335,340,345 generally are periods in time 210 when the
   FIG.11 shows a data structure that can result from handling           information content of biological signal 200 is deemed to be
of events associated with time spans.                                    of increased relevance to a particular purpose for which bio
   FIG. 12 shows a data assembly that can result from han                logical signal 200 is monitored. Events 305,310,315, 320,
dling of events associated with time spans.                              325,330,335,340,345 need not be of equal or predetermined
   FIGS. 13 and 14 illustrate the handling of events associated   25     duration. For example, event 335 is shorter than event 320 and
with time spans by transmission to a receiver.                           the duration of these and other events can depend on the
   FIG. 15 shows a system in which events associated with                nature of the increased relevance to the particular purpose for
time spans are handled by transmission to a receiver.                    which biological signal 200 is monitored.
   Like reference symbols in the various drawings indicate                 The increased relevance of events 305,310,315,320, 325,
like elements.                                                    30
                                                                         330, 335, 340, 345 can be determined using a number of
                 DETAILED DESCRIPTION                                    approaches. For example, events 305, 310, 315, 320, 325,
                                                                         330, 335, 340, 345 can represent responses to known or
   FIG. 1 shows a system 100 in which a biological signal                controlled stresses on an organism.
derived from an individual is monitored for medical purposes.     35       Events 305,310,315,320,325, 330,335,340,345 also can
System 100 includes an individual 105, instrumentation 110.              be identified based on characteristics of biological signal 200
a signal path 115, and a receiver 120. Individual 105 can be a           and classified into categories based on the identifying char
patient or a healthy individual for whom monitoring of one or            acteristics. Tables 1 and 2 lists example categories of cardiac
more biological signals is deemed to be appropriate. Instru              events and characteristics that can be used to identify the
                                                                         events. The characteristics identified in Tables 1 and 2 can be
mentation 110 can include one or more sensing, calibration,       40
                                                                         used to identify events during cardiac monitoring using elec
signal processing, control, data storage, and transmission ele           trocardiography.
ments suitable for generating and processing the biological
signal, as well as relaying all or a portion of the biological              FIG. 4 illustrates an example of how the characteristics
signal over path 115. Path 115 can be any suitable medium for            identified in Table 1 can be used to identify cardiac events. In
data transmission, including wired and wireless media Suit        45     this example, the attribute 205 of biological signal 200 that
able for carrying optical and/or electrical signals. The                 changes with time 210 (shown in seconds) is heart rate
receiver 120 can include a receiver element for receiving the            (shown in beats perminute (bpm)). In the illustrated example,
transmitted signal, as well as various data processing and               the predetermined heart rate for identifying Moderate Brady
storage elements for extracting and storing the information              cardia is 60 bpm and the predetermined duration is 40 sec
carried by the transmission regarding the state of individual     50     onds. The predetermined heart rate for identifying Severe
105. The receiver 120 can be a medical system in that receiver           Bradycardia is 40 bpm and the predetermined duration is 15
120 presents information to medical personnel or to a medical            seconds.
expert system for analysis. The receiver 120 either can reside             In FIG. 4, heart rate attribute 205 drops below 60 bpm at
remotely from instrumentation 110 in that receiver 120 is not            time 405, where it remains until

                                                                                                     TABLE 1.
                                                       Event Category Identifying Characteristic(s)                            Duration
                                                       VFIB               Ventricular fibrillation                             NA
                                                       Long Pausef        No QRS detected for a predetermined duration.        e.g., 3 to 6
                                                       Asystole                                                                Seconds
                                                       WTACH              Four or more V-beats in row and heart rate more      4 V-beats
                                                                          than a predetermined value (e.g., 100 to 200 bpm).
                                                                          Not associated with a VFIB event
                                                       Patient            Patient indicates event is occurring                 Patient selected
                                                       initiated event
                                                                    US 7,587,237 B2
                                       5
                                   TABLE 1-continued
Event Category Identifying Characteristic(s)                              Duration
Severe             Heart rate over a predetermined time (e.g., 10 to 120 e.g., 10 to 120
Tachycardia        Seconds) is greater than a predetermined value (e.g., Seconds
                   161 to 220 bpm)
                   Not associated with a VTACH or a VFIB event
Severe             Heart rate over a predetermined time (e.g., 10 to 120 e.g., 10 to 120
Bradycardia        Seconds) is less than a predetermined value (e.g., 30 Seconds
                   to 39 bpm)
                   Not associated with an asystole or pause event
Atrial             Heart rate greater than or equal to a predetermined e.g., 10 to 120
 Fibrillation      value (e.g., 100 to 220 bpm)                          Seconds
 Flutter with      Associated with an Atrial Fibrillation Flutter onset
High HR            event
Pause              No QRS complex for a predetermined duration (e.g., e.g., 2 seconds
                   2 seconds to duration of Long Pause Asystole event) to duration of
                                                                       Long Pause
                                                                       Asystole event
Atrial              rregular rhythm                                    e.g., 30 QRS
 Fibrillation      Not associated with a VTACH and VFIB event          complexes
 Flutter onset
Moderate           Heart rate for a predetermined duration (e.g., 10 to e.g., 10 to 120
Bradycardia        120 seconds) is less than a predetermined value and Seconds
                   greater than predetermined value in a severe
                   bradycardia event (e.g., severe bradycardia value to
                   60 bpm)
                   Not associated with an asystole, a pause, or a severe
                   bradycardia event
Moderate           Heart rate for a predetermined duration (e.g., 10 to e.g., 10 to 120
Tachycardia         20 seconds) is greater than a predetermined value Seconds
                   and less than predetermined value in a severe
                    achycardia event (e.g., 100 bpm to the severe
                    achycardia value)
                   Not associated with a VTACH, a VFIB, or a severe
                    achycardia event


time 410, 40 seconds later. The period between time 405 and Bradycardia event. At time 430, heart rate attribute 205 again
time 410 can be identified as a Moderate Bradycardia event. 35 drops below 40 bpm, where it remains until time 435, five
In contrast, at time 415, heart rate attribute 205 drops below seconds later. The duration of the period between time 430
40 bpm where it remains until time 420, ten seconds later. and time 435 is too short to be identified as a Severe Brady
Heart rate attribute 205 also reaches a minimum of 35 bpm at cardia event.
a time 425. Despite reaching this minimum, the duration of           FIGS. 5 and 6 show that time 215 can be divided into a
the period between time 415 and time 420 (i.e., 10 seconds) is 40 collection of time spans 505, 510,515,520, 525, 605, 610,
too short to be identified as a Severe                            615, 620,625. Spans 505, 510,515,520,525,605, 610, 615,

                                                 TABLE 2
                                                                          EXAMPLE
EVENT                      IDENTIFYING                                    IDENTIFYING
CATEGORY                   CHARACTERISTICS                                THRESHOLD

TACHYCARDIA              Sustained heart rate (e.g., heart rate for 10 to 1 - Sustained heart rate exceeds
  - Severe Tachycardia 120 seconds) exceeds a heart rate threshold a High Heart Rate (HHR)
2 - Moderate                                                              threshold of 190 bpm
Tachycardia                                                               2 - Sustained heart rate exceeds
                                                                          a Low Heart Rate (LHR)
                                                                          threshold of 140 bpm
ATRIAL                   Loss of synchrony between the atria and the 1 - Heart rate exceeds a Atrial
FIBRILLATION             ventricles (shown, e.g., by variability in       Fibrillation High Heart Rate
  - Atrial Fibrillation? beat-to-beat period)                             (AFHHR) threshold of 130 bpm
Flutter with High                                                         2 - No heart rate threshold
HR
2 - Atrial Fibrillation
PAUSE                      No QRS detected for a specified threshold      1 - No QRS for a high threshold
 - Asystole                duration                                       of 4 seconds
2 - Pause                                                                 2 - No QRS for a low threshold
                                                                          of 2 seconds
BRADYCARDIA           Sustained heart rate (e.g., heart rate for 10 to    1 - Sustained heart rate is below
 - Severe Bradycardia 120 seconds) is below a specified threshold a Low Heart Rate (LHR)
2 - Moderate                                                           threshold of 35 bpm.
Bradycardia                                                            2 - Sustained heart rate is below
                                                                       a High Heart Rate (HHR)
                                                                       threshold of 40 bpm.
                                                      US 7,587,237 B2
                              7                                                                       8
620, 625 can have equal durations (such as spans 505, 510,              description of a memory location that includes such informa
515,520, 525) or spans can be of variable durations (such as            tion. Each instance of data structure 800 can be specific to a
spans 605, 610, 615, 620, 625). In general, the duration of             single span.
spans 505, 510, 515, 520, 525, 605, 610, 615, 620, 625 is                 Allocation information fields 815, 820, 825 each describe
proportional to the duration of the events sought to be iden       5    a certain event that is allocated to data structure 800. An event
tified. The duration of spans 505, 510,515,520, 525, 605,               can be allocated to data structure 800 when the event is of a
610, 615, 620,625 can be selected based on consideration of             category described in event category information field 805
two or more factors, such as the number of events likely to             and when the event occurred in a time span described in span
occur in each span and the need to handle events for a par              identification information field 810. Such allocations thus
ticular purpose for which biological signal 200 is monitored.      10   associate the event with the described category and time span.
In particular, if spans 505,510,515,520,525, 605, 610, 615,             Allocation information fields 815, 820, 825 can describe an
620, 625 are too short, then spans 505, 510,515,520, 525,               event by including an event field and a time stamp field, Such
605, 610, 615, 620,625 may lack an event. On the other hand,            as fields 705, 710 of data structure 700 (FIG. 7).
if spans 505, 510,515,520, 525, 605, 610, 615, 620,625 are                Data structure 800 can include one or more allocation
                                                                   15
too long, then the delay in handling events may be too large.           information fields. Single allocation fields decrease the size
Such a delay may be particularly harmful in the medical                 of data structure 800 and may facilitate handling. Multiple
context, where an excessive delay may hinder prophylactic or            allocation fields increase the number of events associated
diagnostic efforts. In the context of cardiac monitoring, a span        with the span identified by span identification information
duration of between one half and four hours, such as between            field 810 and may provide more complete information when
one and three hours or approximately two hours, is effective            data structure 800 is handled.
to address such considerations.                                           FIG.9 shows a process 900 in which events are associated
   The duration of spans 505, 510,515,520, 525, 605, 610,               with a time span. Events can be associated with a time span by
615, 620, 625 can also accommodate physiological rhythms                allocation to a data structure such as data structures 700, 800.
of a biological system. For example, in cardiac monitoring,        25
                                                                        The process 900 can be performed by one or more data
longer spans may be appropriate at night or periods of                  processing devices that perform data processing activities.
decreased activity and shorter spans may be appropriate dur             The activities of process 900 can be performed in accordance
ing the day or periods of increased activity. The duration of           with the logic of a set of machine-readable instructions, a
spans 505, 510,515,520, 525, 605, 610, 615, 620,625 can                 hardware assembly, or a combination of these and/or other
also be adjusted based on an attribute of biological signal 200.   30
                                                                        instructions. The device performing process 900 can be
For example, in cardiac monitoring, the duration of spans               deployed at any of a number of different positions in a system
505, 510,515,520, 525, 605, 610, 615, 620,625 can include               in which a biological signal is monitored. For example, in
a fixed number of beats rather than a fixed time period.                system 100 (FIG. 1), the device performing process 900 can
  FIGS. 7 and 8 show data structures 700, 800 that associate            be deployed at instrumentation 110 or at receiver 120.
one or more sample events with a span. Data structures 700,        35      The device performing process 900 receives the biological
800 can be used together or separately as alternative                   signal at 905. The biological signal can be received in raw
approaches to associating events with a span. Data structure            form or after signal processing. The biological signal can be
700 includes an event field 705 and a time stamp field 710.             received in digital or analog format. The receiving device can
Event field 705 includes data describing a portion of a bio             identify and classify one or more events in the biological
logical signal that has been identified as an event. Event field   40   signal at 910. Events can be identified and classified based on
705 can include raw data drawn from the biological signal or            one or more attributes of the biological signal. Such as the
event field 705 can include an episode of an event to describe          identifying characteristics described in Table 1.
the event. An episode is a collection of information that Sum              The device performing process 900 can also determine a
marizes the relevance of the event to the purpose for which the         measure of the merit of identified events at 915. A measure of
event is monitored. For example, an episode can be a redacted      45   the merit of an event is a valuation of an event when applied
portion of an event (e.g., the first three minutes worth of the         to a particular purpose. For example, when the biological
event). Time stamp field 710 includes data describing the time          signal is monitored for diagnostic medical purposes, the mea
when the event described in event field 705 occurred. Time              Sure of the merit of an event can describe the diagnostic value
stamp field 710 can thus associate the event with a span by             of the information content of the event. The measure of the
identifying a time that falls within the time span.                50   merit of an event can be based on a number of factors, includ
  Data structure 800 is shown as a table of attribute-value             ing whether or not the event is representative of the biological
pairs but other data structures (including, for example,                signal or of other events of the same category in the biological
records, files, lists, and other data structures) that associate        signal, the quality (e.g., noise or signal dropout) associated
similar information can be used. Data structure 800 includes            with the event, and even the category of the event itself.
an event category information field 805, span identification       55      The device performing process 900 can determine if the
information field 810, and allocation information fields 815,           measure of the merit of an event identified at 910 is greater
820,825. Event category information field 805 describes one             than the measure of the merit of the least meritorious event of
or more event categories that are allocable to data structure           the same category currently associated with the time span that
800. An event category can be described by name, by an                  includes the identified event at decision 920. The least meri
associated identification number or other token, or by a           60   torious event of the same category can be associated with the
pointer or other description of a memory location that                  time span in a data structure such as data structures 700, 800
includes Such information. Span identification information              (FIGS. 7 and 8). The determination can be made by compar
field 810 describes the time span from which events of a                ing the measure of the merit of the identified event with the
category identified in event category information field 805 are         measure of the merit of the associated, least meritorious event
allocable to data structure 800. The time span can be              65   of the same category. If the identified event is not as merito
described directly using, e.g., a start and stop time stamp, or         rious, the device performing process 900 can discard the
the time span can be described indirectly by a pointer or other         identified event at 925.
                                                      US 7,587,237 B2
                                                                                                     10
  On the other hand, if the identified event is more meritori            attention, whereas event grade '2' can indicate a chronic or
ous than the associated, least meritorious event of the same             other medical condition that does not require immediate
category, then the device performing process 900 can discard             medical attention.
the latter at 930 and associate the more meritorious event                 Another approach to determining the severity of an event
identified at 910 with the time span at 935. For example, the            involves comparing characteristics of the biological signal
device performing process 900 can allocate the more merito               during the event with threshold values relating to various
rious event identified at 910 to the appropriate of fields 715,          physiological conditions associated with the events. For
805,810 in data structures 700, 800 (FIGS. 7 and 8).                     example, for a tachycardia event as described in Table 2, the
                                                                         severity of a tachycardia event can be determined using Equa
   The device performing process 900 can determine if the           10   tion 1:
end of a time span in the biological signal has been reached at
decision 940. If the end of the span has not been reached, the                 Tachy Severity=(Heart Rate-Low Heart Rate)/(High
                                                                                   Heart Rate-Low Heart Rate)                         Equation 1
process 900 returns to 910 to identify and classify any addi
tional event(s) in the biological signal. If the end of the span         Similarly, the severity of a Bradycardia event, and Atrial
has been reached, the process proceeds to handle the allocated      15   Fibrillation Event, and a Pause event can be determined using
events at 945. The events can be handled alone or in associa             the appropriate of Equations 2-4:
tion with other information, including duration and classifi                   Brady Severity=(High Heart Rate-Low Heart Rate),
cation information, prior and Subsequent events of the same                        (High Heart Rate-Low Heart Rate)                   Equation 2
or different categories, and additional information retrieved
from other biological signals.                                                 AFIB Severity=Heart Rate/Atrial Fibrillation High
                                                                                    HeartRate                                         Equation 3
                                TABLE 3
                                                                               Pause Severity=(Pause Duration-Low Threshold),
            Event                          Event                                   (High Threshold-Low Threshold)                     Equation 4
            Category                       Grade                    25      The device performing process 1000 can also determine
            VFIB                             1                           the quality of the event at 1010. The quality of the event is a
            Long Pausef
            Asystole
                                             1                           measure of the likelihood that the event is suited to the pur
            WTACH                            1
                                                                         pose for which the biological signal is monitored. One factor
            Patient initiated                1                           that can impact quality is the amount or type of noise in the
            event                                                   30   biological signal during the event. For example, when the
            Severe                           1                           biological signal is a cardiac signal monitored for diagnostic
            Tachycardia                                                  medical purposes, noise can be determined using approaches
            Severe                           1
            Bradycardia                                                  such as those described in Wang, J. Y. “A New Method for
            Atrial                           2                           Evaluating ECG Signal Quality for Multi-lead Arrhythmia
            Fibrillation                                            35   Analysis.' appearing in Proceedings of IEEE Computers in
            Flutter with
            High HR
                                                                         Cardiology Conference 2002, pp. 85-88 and U.S. Pat. No.
            Pause                            2                           5,967,994 to Jyh-Yun Wang, the contents of both of which are
            Atrial                           2                           incorporated herein by reference. Quality can be graded on a
            Fibrillation                                                 discrete scale or on a continuous scale.
            Flutter onset                                           40
            Moderate                         2
            Bradycardia                                                                               TABLE 4
            Moderate                         2
            Tachycardia                                                             Severity           Noise                Quality
                                                                                    Low                High                 Lowest
                                                                    45              Low                Medium               Low
                                                                                    Low                Low                  Low
FIG. 10 shows a process 1000 for determining a measure of                           Medium             High                 Low
the merit of an event. A data processing device can perform                         Medium             Medium               Medium
the process 1000 in isolation or as part of a larger process. For                   Medium
                                                                                    High
                                                                                                       Low
                                                                                                       High
                                                                                                                            High
                                                                                                                            Low
example, the process 1000 can be performed within process                           High               Medium               High
                                                                    50
900 at 915 (FIG.9). The device performing process 1000 can                          High               Low                  High
determine the severity of an event at 1005. The severity of an
event is a measure of the gravity of the event to the purpose for           The device performing process 1000 can determine the
which the biological signal is monitored. For example, when
the biological signal is monitored for diagnostic medical pur            measure of the merit of an event based at least in part on the
poses, the severity of an event can be indicative of the indi
                                                                    55   severity and quality of the event at 1015. The measure of the
vidual’s physical discomfort or hardship associated with a               merit can be graded on a discrete scale or on a continuous
diagnosis that can be made using the event. Severity can be              scale. The measure of the merit can be determined using any
                                                                         of a number of different approaches. Table 4 includes
graded on a discrete scale or on a continuous scale. Table 3             examples of various discrete merit grades (lowest, low,
shows example discrete grades of the severity of various            60   medium, and high) that can be assigned to an event when an
cardiac events when cardiac monitoring is performed for                  event is determined to have the corresponding severity and
prophylactic and diagnostic purposes. In Table 3, events are             quality.
graded on a two point scale, with an event grade of “1”                     The handling of allocated events, such as those allocated
indicating that the event is more severe and an event grade of           during a process such as process 900, can involve any of a
“2 indicating that the event is less severe (e.g., a moderately     65   number of different activities. For example, event handling
sever event). For example, event grade “1” can indicate an               can include notifying medical personnel about the event.
acute medical condition that requires immediate medical                  Such notification can be performed in response to the identi
                                                     US 7,587,237 B2
                             11                                                                     12
fication of an event associated with an acute medical condi            categories. For example, each data structure 1220, 1225, 1230
tion, such as those events graded level “1” in Table 3. Event          can include a data structure such as data structure 1100. Since
handling can also include the assembly of more complex data            each data structure 1220, 1225, 1230 can include events from
structures, the transmission of allocated events to, for               different categories selected for high information content,
example, a receiver such as receiver 120 (FIG. 1), or the         5    data collection 1200 can include a relatively large amount of
storage of allocated events (for example, in anticipation of           information regarding a biological signal but yet retain a high
assembly into more complex data structures or transmission).           density of information content.
Such data structure assembly, transmission, and storage can               FIGS. 13 and 14 illustrate another way that events associ
be performed with events associated with medical conditions            ated with time spans are handled, namely by transmission to
that do not require immediate medical attention, such as those    10   a receiver in a system such as receiver 120 in system 100. In
graded level “2” in Table 3.                                           particular, as shown in FIG. 13, data can be gathered and
  FIG. 11 shows a data structure 1100 that can result from             events can be allocated at instrumentation 110 to form one or
handling of events associated with time spans. The events and          more of assemblies of data such as data structures 700, 800,
time spans can be associated by repeated performance of                1100 and data collection 1200. In response to a trigger, data
process 900 by a data processing device. Data structure 1100      15   assemblies can be relayed over path 115 to receiver 120,
includes a data assembly 1105, a series of associated events           where they are received as shown in FIG. 14. Example trig
1110, and a series of discarded events 1115. Data assembly             gers include the passage of a predetermined period of time,
1105 includes a collection of time span records, including             user input indicating that transmission is appropriate, or the
time span records 1120, 1125, and 1130. Time span records              identification of an event of sufficient severity to warrant
1120, 1125, 1130 can include information identifying the               immediate transmission.
duration of an associated time span. For example, time span               FIG. 15 shows one implementation of system 100 in which
record 1120 can include information identifying that span              a biological signal derived from an individual is monitored for
record 1120 lasts from 12 AM to 6 AM, whereas time span                medical purposes. System 100 includes individual 105,
record 1130 can include information identifying that span              instrumentation 110, signal path 115, and receiver 120.
record 1130 lasts from 4 PM to 6 PM. Time span records            25
                                                                          Instrumentation 110 can be adapted for electrocardio
1120, 1125, 1130 can include information identifying one or            graphic monitoring of individual 105. Instrumentation 110
more categories of events associated with time span records            can include a sensor module 1505 and a monitor module
1120, 1125, 1130, as well as a severity of any associated              1510. Sensor module 1505 can include three ECG leads with
category of events. For example, data structure 1100 can be
devoted to events of a certain severity, such as level 2 events   30   electrodes, as well as a two channel ECG signal recorder and
as discussed above.                                                    a wireless and/or wired data output. Sensor module 1505 can
   Associated events 1110 includes a collection of event               also include a clip for attaching sensor module to a belt, a
records of one or more categories, including event records             neckpiece, or other item worn by individual 105. Monitor
1135, 1140, 1145, 1150. Associated events 1110 can be allo             module 1510 includes a data input that is adapted to receive
cated to the time spans in data assembly 1105 by allocation to    35   data output from sensor module 1505 as well as one or more
an appropriate time span record. Event records can include             wireless and/or wired data outputs for data communication
data describing the event (such as raw data from the relevant          over signal path 115. Monitor module 1510 also includes a
portion of biological signal 200). Associated events 1110 can          data processing device that performs data processing activi
be allocated to the appropriate time span records through a            ties in accordance with the logic of a set of machine-readable
series of pointers 1155. For example, event records 1135,         40   instructions. The instructions can be realized in digital elec
1140, 1145 are allocated to time span record 1120 through a            tronic circuitry, integrated circuitry, specially designed
first pointer 1155, whereas event record 1150 is associated            ASICs (application specific integrated circuits), computer
with time span record 1125 through a second pointer 1155. A            hardware, firmware, software, and/or combinations thereof.
time span record need not have an associated event record.             The instructions can describe how to identify and/or handle
For example, no event record is associated with time span         45   events in accordance with one or more of the techniques
record 1130. This lack can reflect that no appropriate event           described herein. In one implementation, monitor module
was identified within the time span associated with time span          1510 also includes an input/output device for interaction with
record 1130.                                                           a user (such as an event trigger input with which a user can
  Discarded events 1115 includes a collection of event                 manually trigger the start of an event.
records of one or more categories. Discarded events 1115 are      50      Signal path 115 can include one or both of a wired data link
not associated with the time spans in data assembly 1105 or            1515 and a wireless data link 1520 coupled to a data network
with any of allocated events 1110.                                     1525 to place instrumentation 110 in data communication
   FIG. 12 shows another data assembly, namely a data col              with receiver 120. Wired data link 1515 includes a public
lection 1200, that can result from handling of events associ           network portion 1530 and a private or virtual private network
ated with time spans. Data collection 1200 includes a data        55   portion 1535 bridged by a server 1540. Public network por
collection title 1205, data collection metadata 1210, and a            tion 1530 provides for data communication between instru
series of data structures 1215. Data collection title 1205 can         mentation 110 and server 1540 over a wired data link such as
include information identifying data collection 1200. Data             a telephone network. Private network portion 1535 provides
collection metadata 1210 can include information about the             for private or virtually private data communication from
data in collection 1200, such as the subject of the biological    60   server 1540 to receiver 120. Server 1540 can interface for data
signal, parameters regarding the instrument used to generate           communication with both portions 1530, 1535. For example,
the biological signal, and date and location information               server 1540 can communicate directly with receiver 120
regarding the data generation process.                                 using the peer-to-peer protocol (PPP).
  Series of data structures 1215 includes data structures                Wireless data link 1545 can include one or more wireless
1220, 1225, 1230. Each data structure 1220, 1225, 1230 can        65   receivers and transmitters 1550 such as a WiFi receiver, a
result from associating events of different categories with            cellular phone relay station, and/or other cellular telephone
time spans and can include one or more events of different             infrastructure to place instrumentation 110 in data communi
                                                      US 7,587,237 B2
                              13                                                                         14
cation with data network 1525. In turn, data network 1525                needed, a message requesting that the individual seek care
communicates with receiver 120.                                          can be returned to individual 105 over data link 115. In urgent
  Receiver 120 includes a receiver server 1555, a data storage           care situations, third parties such as medical personnel can be
device 1560, a call router 1565, a communications server                 directed to individual 105, either by receiver 120 or by instru
1570, and one or more application servers 1575 that are all in      5    mentation 110.
data communication with one another over one or more data                  Various implementations of the systems and techniques
links 1580. Receiver server 1555 is a data processing device             described here can be realized in digital electronic circuitry,
that receives and transmits communications over signal path              integrated circuitry, specially designed ASICs (application
115 and relays incoming communications to data storage                   specific integrated circuits), computer hardware, firmware,
device 1560 and call router 1565 in accordance with the logic       10   software, and/or combinations thereof. These various imple
of a set of machine-readable instructions. Data storage device           mentations can include one or more computer programs that
1560 is a device adaptable for the storage of information. Data          are executable and/or interpretable on a programmable sys
storage device 1560 can be a volatile and/or non-volatile                tem including at least one programmable processor, which
memory that records information electrically, mechanically,              may be special or general purpose, coupled to receive data
magnetically, and/or optically (such as a disk drive). Call         15   and instructions from, and to transmit data and instructions to,
router 1565 is a data processing device that, in accordance              a storage system, at least one input device, and at least one
with the logic of a set of machine-readable instructions, iden           output device.
tifies the content of an incoming communication and directs                 These computer programs (also known as programs, soft
the communication to one or more appropriate application                 ware, Software applications or code) may include machine
servers 1575 based on that content. Communications server                instructions for a programmable processor, and can be imple
1570 is a data processing device that relays communications              mented in a high-level procedural and/or object-oriented pro
between call router 1565 and one or more application servers             gramming language, and/or in assembly/machine language.
1575 over an external network. Application servers 1575 are              As used herein, the term “machine-readable medium” refers
data processing devices that interact with a user or operate in          to any computer program product, apparatus and/or device
isolation to provide one or more monitoring services in accor       25   (e.g., magnetic discs, optical disks, memory, Programmable
dance with the logic of a set of machine-readable instructions.          Logic Devices (PLDs)) used to provide machine instructions
Data links 1580 can be part of a local area and/or private               and/or data to a programmable processor, including a
network or part of a wide area and/or public network.                    machine-readable medium that receives machine instructions
   In operation, sensor module 1505 can sense, amplify, and              as a machine-readable signal. The term “machine-readable
record electrical signals relating to the activity of the heart.    30   signal” refers to any signal used to provide machine instruc
Sensor module 1505 can also relay all or a portion of those              tions and/or data to a programmable processor.
signals to monitor module 1510 where they can be managed.                   To provide for interaction with a user, the systems and
For example, monitor module 1510 can manage the signals in               techniques described here can be implemented on a computer
accordance with one or more of processes 900 and 1000                    having a display device (e.g., a CRT (cathode ray tube) or
(FIGS. 9-10). As part of the management, monitor module             35   LCD (liquid crystal display) monitor) for displaying infor
1510 can transmit the signals to receiver 120. The signals can           mation to the user and a keyboard and a pointing device (e.g.,
be transmitted in association with a time span. For example,             a mouse or a trackball) by which the user can provide input to
the signals can be transmitted in one or more of data structures         the computer. Other kinds of devices can be used to provide
700, 800, 1100, 1200 (FIGS. 7-8 and 11-12).                              for interaction with a user as well; for example, feedback
   The transmitted signals pass along data link 115 over one        40   provided to the user can be any form of sensory feedback
or more of wired data link 1515 and wireless data link 1520 to           (e.g., visual feedback, auditory feedback, or tactile feed
receiver 120. At receiver 120, the signals are received by               back); and input from the user can be received in any form,
server 1555 which causes at least a portion of the incoming              including acoustic, speech, or tactile input.
signals to be stored on data storage device 1560 and relayed to             The systems and techniques described here can be imple
call router 1565. The incoming signals stored on data storage       45   mented in a computing environment that includes a back-end
device 1560 can be stored in one or more of data structures              component (e.g., as a data server), or that includes a middle
700, 800, 1100, 1200 (FIGS. 7-8 and 11-12).                              ware component (e.g., an application server), or that includes
   The incoming signals relayed to call router 1565 are                  a front-end component (e.g., a client computer having a
directed to one or more appropriate application servers 1575             graphical user interface or a Web browser through which a
based on the content of the signals. For example, when the          50   user can interact with an implementation of the systems and
signal relates to a certain category of cardiac event, the signal        techniques described here), or any combination of suchback
can be directed to a certain application server 1575 that is             end, middleware, or front-end components. The components
accessible to a cardiologist having expertise with that certain          of the environment can be interconnected by any form or
category of event. As another example, when the signal origi             medium of digital data communication (e.g., a communica
nates with an individual who is under the care of a particular      55   tion network). Examples of communication networks include
physician, the signal can be directed to a certain application           a local area network (“LAN”), a wide area network (“WAN).
server 1575 that is accessible to that physician. As yet another         and the Internet.
example, when the signal relates to a certain category of                   The computing environment can include clients and serv
cardiac event, the signal can be directed to a certain applica           ers. A client and server are generally remote from each other
tion server 1575 that accesses an expert system or other set of     60   and typically interact through a communication network. The
instructions for diagnosing and/or treating that category of             relationship of client and server arises by virtue of computer
event. When appropriate, a signal can be routed to commu                 programs running on the respective computers and having a
nications server 1570 which in turn relays the signal to the             client-server relationship to each other.
appropriate application server 1575 over an external network.               A number of implementations have been described. Nev
   Communications can also be relayed from receiver 120             65   ertheless, it will be understood that various modifications
back to individual 105 or to other individuals. For example,             may be made. For example, information included in any of
when a physician or expert System identifies that care is                the data structures can be handled as metadata describing the
                                                       US 7,587,237 B2
                              15                                                                      16
data structures themselves and hence still associated with the           ting the information describing events that have measures of
data structures. An event can be associated with a time span             merit among a certain number of the most meritorious in the
based on the merit of the event exceeding a certain threshold.           first of the categories.
All events that exceed such a threshold can remain associated              4. The method of claim 1, wherein:
with the time span, rather than be discarded. Accordingly,                 the first proper subset of the events comprises events that
other implementations are within the scope of the following                  occur within a certain time span and excludes events
claims.                                                                      occurring outside the certain time span.
                                                                           5. The method of claim 4, wherein:
  What is claimed is:                                                       the first proper subset of the events comprises events that
   1. A method of monitoring a cardiac biological signal using      10         occur within a predetermined time span and excludes
electrocardiographic monitoring instrumentation, compris                       events occurring outside the predetermined time span.
ing:                                                                        6. The method of claim 1, wherein receiving the cardiac
   receiving, at the electrocardiographic monitoring instru              biological signal comprises receiving a measurement of elec
      mentation, the cardiac biological signal that includes             trical potential.
      information describing events, wherein events comprise        15      7. The method of claim 1, wherein classifying the events
      periods in time when an information content of the car             comprises classifying the events as one or more of anasystole
      diac biological signal is of increased relevance to a par          event, a tachycardia event, a bradycardia event, and an atrial
      ticular purpose and the events are demarcated by periods           fibrillation/flutter event based on identifying characteristics
      of time that are not of increased relevance to the particu         of these events.
      lar purpose;                                                         8. The method of claim 1, wherein classifying the events
   at the electrocardiographic monitoring instrumentation,               comprises classifying the events based on a frequency of
      classifying the events into two or more categories based           heartbeats.
      on cardiac conditions indicated by the information                   9. The method of claim 1, further comprising associating
      describing each event;                                             information describing each event in the first proper Subset
   at the electrocardiographic monitoring instrumentation,          25   with information describing a time span in which the event
      determining a measure of merit of the information                  occurred.
      describing each event, wherein the measure of merit                   10. The method of claim 9, wherein associating the infor
      embodies a severity of the cardiac condition associated            mation describing each event in the first proper subset with
     with the event and an amount of noise in the information            the information describing the time span comprises associat
    describing the event;                                           30   ing the information describing each event in the first proper
  comparing, at the electrocardiographic monitoring instru               subset with the information describing the time span when the
     mentation, the measure of merit of information describ              event measure of merit is among a predetermined number of
     ing each event with a first merit criterion;                        the most meritorious events in the first of the categories.
  transmitting, for medical purposes, information describing                11. The method of claim 9, wherein associating the infor
     a first proper subset of the events in a first of the catego   35   mation describing each event in the first proper subset with
     ries that have merits meeting the first merit criterion             the information describing the time span comprises generat
     from the electrocardiographic monitoring instrumenta                ing a data structure having a time stamp associated with the
     tion to a remote medical receiver, wherein the remote               information describing the event.
     medical receiver is not located at the same site at the                12. The method of claim 9, wherein associating informa
     electrocardiographic monitoring instrumentation;               40   tion describing each event in the first proper Subset comprises
  at the electrocardiographic monitoring instrumentation,                associating raw data drawn from an electrocardiogram with
     discarding information describing a second proper Sub               information describing the time span in which the event
                                                                         occurred.
     set of the events in the first of the categories that have             13. The method of claim 9, wherein the cardiac biological
     measures of merit that fail to meet the first merit crite
     r1on;
                                                                    45   signal comprises a stream of information describing a state of
  comparing, at the electrocardiographic monitoring instru               a heart of a biological system.
                                                                            14. The method of claim 1, further comprising comparing
     mentation, the measure of merit of information describ              a first measure of merit of information describing a first event
     ing each event with a second merit criterion;                       with a second measure of merit of information describing a
  transmitting, for medical purposes, information describing        50   second event to identify a more meritorious event.
     a third proper subset of the events in a second of the                 15. The method of claim 14, further comprising creating an
     categories that have measures of merit meeting the sec              episode describing the more meritorious event.
     ond merit criterion from the electrocardiographic moni                 16. The method of claim 15 wherein creating the episode
     toring instrumentation to the remote medical receiver,              comprises Summarizing a relevance of the information
     wherein the second category differs from the first cat         55   describing the more meritorious event.
     egory and the second merit criterion differs from the first            17. The method of claim 1, wherein the cardiac biological
     merit criterion; and                                                signal comprises an electrocardiogram signal.
  at the electrocardiographic monitoring instrumentation,                  18. The method of claim 1, wherein:
     discarding information describing a fourth proper Subset              a first event described in the cardiac biological signal has a
     of the events in the second of the categories that have        60        first duration;
     measures of merit that fail to meet the second merit                  a second event described in the cardiac biological signal
     criterion.                                                               has a second duration; and
  2. The method of claim 1, wherein the first merit criterion              the first duration is not equal to the second duration.
is based on measures of merit of other events in the first of the          19. The method of claim 1, wherein classifying the events
categories.                                                         65   comprises classifying a first event as a tachycardia event.
   3. The method of claim 1, wherein transmitting the infor                20. The method of claim 1, wherein classifying the events
mation describing the first proper Subset comprises transmit             comprises classifying a first event as a bradycardia event.
                                                      US 7,587,237 B2
                            17                                                                      18
  21. The method of claim 1, wherein classifying the events                discarding information describing a second proper Subset
comprises classifying a first event as an atrial fibrillation/               of the events in the first of the categories that have
flutter event.                                                                measures of merit that fail to meet the first merit crite
  22. A method of monitoring a cardiac biological signal                      rion;
using electrocardiographic monitoring instrumentation,                     comparing the measure of merit of information describing
comprising:                                                                   each event with a second merit criterion;
  receiving a cardiac biological signal that includes informa              transmitting, for medical purposes, information describing
     tion describing events at the electrocardiographic moni                  a third proper subset of the events in a second of the
     toring instrumentation, wherein events comprise peri                     categories that have measures of merit meeting the Sec
     ods in time when an information content of the cardiac         10        ond merit criterion to the remote medical receiver,
     biological signal is of increased relevance to a particular              wherein the second category differs from the first cat
     purpose and the events are demarcated by periods of                      egory and the second merit criterion differs from the first
     time that are not of increased relevance to the particular               merit criterion; and
     purpose;                                                              discarding information describing a fourth proper Subset of
  determining, at the electrocardiographic monitoring               15       the events in the second of the categories that have
     instrumentation, a measure of merit of information                       measures of merit that fail to meet the second merit
    describing each event, wherein the measure of merit                       criterion.
    embodies both the severity of the cardiac condition indi               26. The article of claim 25, wherein the first merit criterion
    cated by the information describing the event and an                 is based on measures of merit of other events in the first of the
    amount of noise in the information describing the event;             categories.
  comparing, at the electrocardiographic monitoring instru                  27. The article of claim 25, wherein the operations further
     mentation, the measure of merit of information describ              comprise associating information describing each event in the
     ing each event with a merit criterion;                              first proper Subset with information describing a time span in
  transmitting, for medical purposes, information describing             which the event occurred.
     a first proper subset of the events that have measures of      25
                                                                           28. The article of claim 27, wherein associating the infor
     merit meeting the merit criterion from the electrocardio            mation describing each event in the first proper subset with
     graphic monitoring instrumentation to a remote medical              the information describing the time span comprises associat
     receiver; and                                                       ing the information describing each event in the first proper
  discarding information describing a second proper Subset               subset with the information describing the time span in which
     of the events that have measures of merit that fail to meet    30
                                                                         the event measure of merit is among a predetermined number
     the merit criterion at the electrocardiographic monitor             of the most meritorious events in the first of the categories.
     ing instrumentation.                                                  29. The article of claim 27, wherein associating the infor
   23. The method of claim 22, wherein determining the mea               mation describing each event in the first proper subset with
Sure of merit of the information describing each event com               the information describing the time span comprises generat
prises determining the amount of noise in the information           35
                                                                         ing a data structure having a time stamp associated with the
describing the event.                                                    information describing the event.
   24. The method of claim 22, wherein determining the mea                 30. The article of claim 25, wherein the operations further
Sure of merit of the information describing each event com               comprise creating an episode describing the more meritorious
prises determining a signal dropout during the event.                    event.
   25. An article comprising one or more machine-readable           40
                                                                           31. The article of claim 30, wherein creating the episode
media storing instructions operable to cause one or more                 comprises Summarizing a relevance of the information
machines to perform operations for monitoring a cardiac                  describing the more meritorious event.
biological signal using electrocardiographic monitoring
instrumentation, the operations comprising:                                32. The article of claim 25, wherein the cardiac biological
   receiving the cardiac biological signal that includes infor      45
                                                                         signal comprises an electrocardiogram signal.
     mation describing events, wherein events comprise peri                33. The article of claim 25, wherein:
     ods in time when an information content of the cardiac                a first event described in the cardiac biological signal has a
     biological signal is of increased relevance to a particular              first duration;
     purpose and the events are demarcated by periods of                   a second event described in the cardiac biological signal
     time that are not of increased relevance to the particular     50        has a second duration; and
     purpose;                                                              the first duration is not equal to the second duration.
  classifying the events into two or more categories based on              34. The article of claim 25, wherein classifying the events
     cardiac conditions indicated by the information describ             comprises classifying a first event as a tachycardia event.
     ing each event;                                                       35. The article of claim 25, wherein classifying the events
  determining a measure of merit of the information describ         55   comprises classifying a first event as a bradycardia event.
     ing each event, wherein the measure of merit embodies                 36. The article of claim 25, wherein classifying the events
     a severity of the cardiac condition associated with the             comprises classifying a first event as an atrial fibrillation/
     event and a an amount of noise in the information                   flutter event.
    describing the event;                                                   37. An article comprising one or more machine-readable
  comparing the measure of merit of information describing          60   media storing instructions operable to cause one or more
     each event with a first merit criterion;                            machines to perform operations for monitoring a cardiac
  transmitting, for medical purposes, information describing             biological signal using electrocardiographic monitoring
     a first proper subset of the events in a first of the catego        instrumentation, the operations comprising:
     ries that have merits meeting the first merit criterion to a           receiving a cardiac biological signal that includes informa
     remote medical receiver, wherein the remote medical            65        tion describing events, wherein events comprise periods
     receiver is not located at the same site at the electrocar               in time when an information content of the cardiac bio
     diographic monitoring instrumentation;                                   logical signal is of increased relevance to a particular
                                                  US 7,587,237 B2
                        19                                                                20
  purpose and the events are demarcated by periods of            discarding information describing a second proper Subset
  time that are not of increased relevance to the particular       of the events that have measures of merit that fail to meet
  purpose;                                                         the merit criterion.
determining a measure of merit of information describing           38. The article of claim 37, wherein determining the mea
  each event, wherein the measure of merit embodies both
   the severity of the cardiac condition indicated by the       Sure of merit of the information describing each event com
   information describing the event and an amount of noise      prises determining the amount of noise in the information
   in the information describing the event;                     describing the event.
comparing the measure of merit of information describing           39. The article of claim 37, wherein determining the mea
   each event with a merit criterion;                        10 sure of merit of the information describing each event com
transmitting, for medical purposes, information describing prises determining a signal dropout during the event.
   a first proper subset of the events that have measures of
   merit meeting the merit criterion to a remote medical
  receiver; and
                             UNITED STATES PATENT AND TRADEMARK OFFICE
                                 CERTIFICATE OF CORRECTION

PATENT NO.            : 7,587,237 B2                                                                                Page 1 of 1
APPLICATION NO. : 10/770702
DATED                 : September 8, 2009
INVENTOR(S)           : Korzinov et al.
It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         On the Title Page:

         The first or sole Notice should read --



        Subject to any disclaimer, the term of this patent is extended or adjusted under 35 U.S.C. 154(b)
        by 487 days.




                                                                           Signed and Sealed this
                                                                    Twenty-first Day of September, 2010



                                                                                          David J. Kappos
                                                                       Director of the United States Patent and Trademark Office
Exhibit B
                                                                                                      US00794.1207B2


(12) United States Patent                                                            (10) Patent No.:               US 7,941,207 B2
       Korzinov                                                                      (45) Date of Patent:                    *May 10, 2011
(54) CARDIAC MONITORING                                                                4,977,899 A     12/1990 Digby et al.
                                                                                       D326,716 S       6/1992 Mortara
                                                                                       5, 191,891 A     3/1993 Righter
(75) Inventor: Lev Korzinov, San Diego, CA (US)                                        5,197.479 A      3, 1993 Hubelbank et al.
                                                                                       5,226,425 A      7, 1993 Righter
(73) Assignee: Cardionet, Inc., San Diego, CA (US)                                     5,365,935 A     11, 1994 E. et al.
                                                                                       5,421,342 A      6/1995 Mortara
(*) Notice:            Subject to any disclaimer, the term of this                     5,423,863. A     6/1995 Felblinger et al.
                       patent is extended or adjusted under 35                                   A      g E. E.    Oaa
                       U.S.C. 154(b) by 1104 days.                                     5,522,396 A      6/1996 Langer et al.
                       This patent is Subject to a terminal dis-                       5,546,950 A      8, 1996 Schoeckert et al.
                       claimer.                                                                            (Continued)
(21) Appl. No.: 11/674,053                                                                   FOREIGN PATENT DOCUMENTS
                                                                                JP              10-234688          9, 1998
(22) Filed:            Feb. 12, 2007
                                                                                                            (Continued)
(65)                       Prior Publication Data
                                                                                                    OTHER PUBLICATIONS
        US 2007/O129642 A1                Jun. 7, 2007
                                                                                Biomedical Computer Laboratory, Institute for Biomedical Comput
                  Related U.S. Application Data                                 ing, Washington University, “Progress Report No. 21.” Jul. 1, 1984
                                                                                Jun. 30, 1985, 164 pages.
(63) Continuation of application No. 10/762,887, filed on
        Jan. 21, 2004, now Pat. No. 7,194,300.                                                              (Continued)
(51) Int. Cl.                                                                   Primary Examiner — George Manuel
     A6 IB5/04                      (2006.01)                                   (74) Attorney, Agent, or Firm — Fish & Richardson P.C.
(52) U.S. Cl. ....................................................... 6OO/518
(58) Field of Classification Search .......... 600/509 521;                     (57)                        ABSTRACT
                                                        607/25                  Systems and techniques for monitoring cardiac activity. In
        See application file for complete search history.                       one aspect, a method includes collecting information describ
                                                                                ing the variability in heart rate over a series of beats, desig
(56)                       References Cited                                     nating variability at a lower end of physiological values as
                                                                                being largely irrelevant to atrial fibrillation, designating Vari
                  U.S. PATENT DOCUMENTS                                         ability in a midrange of physiological values as being indica
       4,621.617 A * 11/1986 Sharma ........................ 600/16             tive of atrial fibrillation, designating variability in an upper
       4,622,979 A         1 1/1986 Katchis et al.                              range of physiological values as being negatively indicative
       4,630,204. A
       4,920,489 A
                           12/1986  Mortara
                            4, 1990 Hubelbank et al.
                                                                                of atrial
                                                                                    -
                                                                                          fibrillation, and determining a relevance    of the vari
                                                                                                                                  -- - - -
       4,938,228 A          7/1990 Righter et al.                               ability described in the collection to atrial fibrillation.
       4,951,681 A          8, 1990 Mortara
       4,958,641 A          9/1990 Digby et al.                                                 25 Claims, 7 Drawing Sheets


                                                                                                            A 10
                      - - - -- --                          310                                               320



                                                  SIGNAL                     BEAT
                                               AMPLIFIER?                  DETECTOR              DETECTOR
                                               PROCESSOR


                                                                                                  DECISION
                                                                                                   LOGIC



                                                                                                  EVENT
                                                                                                GENERATOR
                                                     US 7,941,207 B2
                                                          Page 2

                 U.S. PATENT DOCUMENTS                             2005, 0119833   A1    6/2005    Nanikashvili
                                                                   2005/0203349    A1    9, 2005   Nanikashvili
    5,581,369        12, 1996    Righter et al.                    2006/0010201    A1    1/2006    Korzinov
    D377,983          2, 1997    Sabri et al.                      2007/010O213    A1    5/2007    Dossas et al.
    5,634,468         6, 1997    Platt et al.
    5,678,562        10, 1997    Sellers                                     FOREIGN PATENT DOCUMENTS
    5,704,351         1, 1998    Mortara et al.
    5,730, 143        3, 1998    Schwarzberg                   JP             2002-301039           10, 2002
    5,840,038        11, 1998    Xue et al.                    JP             2004-5 17677           6, 2004
    5,931,791         8, 1999    Saltzstein et al.             JP             2005-523785            8, 2005
    5,959,529         9, 1999    Kail, IV                      WO           WO O2/O56961     A2      T 2002
    D414,870         10, 1999    Saltzstein et al.             WO           WO O2/O852OO     A2     10, 2002
    5,966.692        10, 1999    Langer et al.                 WO           WO O2/O852O1     A1     10, 2002
    5,987,352        11, 1999    Klein et al.                  WO           WO O2/O86792     A2     10, 2002
    6,102,856         8, 2000    Groffet al.                   WO           WO O2/O86793     A2     10, 2002
    6,178,347          1, 2001   Olsson                        WO           WO 02/086835     A1     10, 2002
    6,225,901         5, 2001    Kail, IV                      WO           WO O2/O86837     A1     10, 2002
    6,226,599         5, 2001    Namiki                        WO           WOO3,O77752      A1      9, 2003
    6,269,263         T/2001     Ohnishi et al.                WO           WOO3,O77755              9, 2003
    6,287,252         9, 2001    Lugo                                               OTHER PUBLICATIONS
    6,289.243         9, 2001    Lin et al.
    6,308,094        10, 2001    Shusterman et al.
    6,366,871         4, 2002    Geva                          Savi Wireless—Mobile Cardiac Telemetry Brochure, published by at
    6,490,479        12, 2002    Bock                          least May 2009, 12 Pages, Medicomp, Melbourne, Florida.
    6,496,731        12, 2002    Lovett                        Extended European Search Report in Application No./Patent No.
    6,564,077         5/2003     Mortara                       0571 1728.5-2305,1706031       PCT/US2005/001849 mailed on Mar.
    6,569,095         5/2003     Eggers                        4, 2010, 13 pages.
    6,664,893        12, 2003    Eveland et al.                Cerutti, S. et al., “Analysis of the Dynamics of RRInterval Series for
    6,697,655         2, 2004    Sueppel et al.                the Detection of Atrial Fibrillation Episodes.” Department of Bio
    6,871,089         3, 2005    Korzinov et al.
    6,922,584         7/2005     Wang et al.                   medical Engineering, Polytechnic University, Milano Italy, Comput
    7,187.965         3, 2007    Bischoff et al.               ers in Cardiology 1997, vol. 24, pp. 77-80.
    7,222,054         5/2007     Geva                          Canadian Office Action dated May 21, 2009.
    7,311,665        12, 2007    Hawthorne et al.              Japanese Office Action in Japanese Patent Application No. 2006
    7,542,878         6, 2009    Nanikashvili                  54.7636 dated Jun. 26, 2009 with an uncertified translation.
    7,693,574         4, 2010    Wessels                       Description of Telephone Discussion with Examiner at the Japanese
2002fOO65473          5, 2002    Wang et al.                   Patent Office who is examining Japanese Patent Application No.
2002fOO67256          6, 2002    Kail, IV                      2006-547636 (Japanese Appeal No. 2010-4938) (2 pages).
2002/O128804          9, 2002    Geva                          Machine translation of JP 10-234688 from Patent Abstracts of Japan
2002.0193838         12, 2002    Lovett                        (7 pages).
2003/0028442          2, 2003    Wagstaffetal.                 Cerutti et al., Analysis of the dynamics of RR interval series for the
2003, OO694.86        4, 2003    Sueppel et al.                detection of atrial fibrillation episodes, Computers in Cardiology, pp.
2003, OO69487         4, 2003    Mortara
2003/0093.125         5/2003     Zhu et al.                    77-80 (1997).
2003/O122677          T/2003     Kail, IV                      Description of Telephone Discussion with Examiner at the Japanese
2003/O144597          T/2003     Bock                          Patent Office who is examining Japanese Patent Application No.
2003/0172940          9, 2003    Rogers et al.                 2006-547636 (Japanese Appeal No. 2010-4938) (2 pages).
2004/0010201           1, 2004   Korzinov et al.               Machine translation of JP 10-234688 from Patent Abstracts of Japan
2004/0085186          5, 2004    Eveland et al.                (7 pages).
2005/01 13703         5/2005     Farringdon et al.
2005/01 13705         5/2005     Fischell et al.               * cited by examiner
U.S. Patent                        May 10, 2011                       Sheet 1 of 7                                   US 7,941,207 B2

                                                                                               100



                                                                                              RECEIVER




                           -                                        R                                            R
 205                       N                                            "N                                             N
       CD
   3.c
       >
                               --                                           --                  210
                                   215                                           220               Time                         225

                                                                                                                                 FIG. 2
                                                                                                                     110
            - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - 4----
                                                    310                                                          320

                                          SIGNAL
                                      AMPLIFIER/
                                      PROCESSOR


                                                                                                      DECISION
                                                                                                       LOGIC



                                                                                                       EVENT
                                                                                                  GENERATOR
U.S. Patent               May 10, 2011             Sheet 2 of 7              US 7,941,207 B2

                                                                        Measure
                                       AF-type Variability             Variability
             Measure
            Variability

                                                                                   425
      415




                   O                 430         End of AF-type
                                                   Variability         FIG. 4

                                                                                   600



                                                                             605



                                                                             610



                          ADD WEIGHTED COMPARISON TO A                       615
                       COLLECTION OF WEIGHTED COMPARISONS
                                FOR RECENT BEATS


                                                                             620



                                                                            F.G. 6A

                           0.4

                           O.3
                    1.     0.2

                    A 0.1
                            O
                                 O         0.5          1         15    2
U.S. Patent   May 10, 2011      Sheet 3 of 7          US 7,941,207 B2

                                                             500



                 RECEIVE TIMING OF RECENT BEATS       505


              DETERMINE VARIABILITY IN RECENT RTO R   510
                             INTERVALS


              IDENTIFY RELEVANCE OF VARIABILITY TO    515
                                AF



                                               520
                    VARIABILITY INDICATIVE
                              OF AF2


                                  Y
                                                       525
                        INITIATEAF EVENT
              ->

                  RECEIVE TIMING OF RECENT BEATS       530



               DETERMINE VARIABILITY RECENT RTO R      535
                           INTERVALS


               DETERMINE RELEVANCE OF VARIABILITY      540
                                TO AF


                                               545
                     VARIABILITY INDICATIVE
                          OF END OF AF2


                                  Y

                      TERMINATEAF EVENT               550


                                                      F.G. 5
U.S. Patent               May 10, 2011             Sheet 4 of 7                               US 7,941,207 B2




                                                                                                F.



                                                                                                 S{}{}
    -- - - -- - - -- - - - - ----- - --- ------ - ---- ----   - - - - - - - - - - - - - - - - - - r - r in r


               3{}5
      -4-                  SNA -                                                       AF
                         AMFFER                                                DETECTOR
                          RCCESSCR
                                                       3EA
                                                  iDEECTOR
                                                                             | DECISION
                                                                                    LOGIC


                                                                                EVENT
                                                                             {GENERAC3R.
U.S. Patent   May 10, 2011        Sheet 5 Of 7             US 7,941,207 B2




                        420


                                                                425
 415
                                                         410

       405                                                     End of V-TACH
                430                                                   Event
                              Three Consecutive    910
                               Ventricular Beats

                                                               915




                                            905
                                                          FIG. 9
U.S. Patent      May 10, 2011   Sheet 6 of 7            US 7,941,207 B2

                                                                 1000

                                                          f
              COMPARE RECENT RTO RINTERVALS WITH              1005
                   PREVIOUS RTO RINTERVALS


              RECEIVE VENTRICULAR BEAT OCCURRENCE             1010
                           INDICATOR

                 CREATE ARRAY INCLUDING RECENT                1015
               COMPARISONS AND VENTRICULAR BEAT
                     OCCURRENCE INDICATORS


              WEIGHT COMPARISONS IN ACCORDING TO              1020
                 LIKELIHOOD OF RELEVANCE TO AF


               ASSIGN PRESET VALUE TO COMPARISONS             1025
               ASSOCIATED WITH VENTRICULAR BEATS


                CALCULATEAVERAGE OF WEIGHTED                  1030
                 COMPARISONS (INCLUDING THOSE
                    ASSIGNED PRESET VALUE)

                                                 1035
                  AVERAGE > 0.22 FOR LAST FIVE


                                 Y

              TRIGGER START OF AF EVENT INCLUDING          1040
                           RECENT BEATS


                                                         FIG. 10
U.S. Patent        May 10, 2011          Sheet 7 Of 7                  US 7,941,207 B2



                                                  1100



     COMPARE RECENT RTO RINTERVALS WITH        1005
           PREVIOUS RTO RINTERVALS


     RECEIVE VENTRICULAR BEAT OCCURRENCE       1010
                  INDICATOR

        CREATE ARRAY INCLUDING RECENT          1015
      COMPARISONS AND VENTRICULAR BEAT
            OCCURRENCE INDICATORS


     WEIGHT COMPARISONS IN ACCORDING TO         O20
        LIKELIHOOD OF RELEVANCE TO AF


      ASSIGN PRESET VALUE TO COMPARISONS        O25
      ASSOCIATED WITH VENTRICULAR BEATS

       CALCULATE AVERAGE OF WEIGHTED           1030
     COMPARISONS (INCLUDING ANY ASSIGNED
                PRESET VALUES)

                                 1 105

           VENTRICULAR BEAT FOR
             LAST THREE BEATS?
                                         TRIGGER END OF AF EVENT INCLUDING        1110
                                                        RECENT BEATS

                                         START AND TERMINATE VENTRICULAR          1115
                                                TACHYCARDIA EVENT




               AVERAGE < 0.08?




            TRIGGER END OF AF EVENT             125

                                                                FIG 11
                                                       US 7,941,207 B2
                                1.                                                                       2
                CARDAC MONITORING                                         beat. The relevance of the variability to atrial fibrillation can
                                                                          be determined by determining an average relevance of vari
             CROSS-REFERENCE TO RELATED                                   ability in a collection of R to R intervals.
                    APPLICATIONS                                             The beat-to-beat variability can be determined in a series of
                                                                          Successive beats, e.g., by determining the variability in an
  This application claims the priority of U.S. application Ser.           interval between successive R-waves. The event can be iden
No. 10/762,887, filed on Jan. 21, 2004, now U.S. Pat. No.                 tified by comparing the relevance of the variability to a first
7,194,300 as a continuation application. The contents of U.S.             predetermined amount of relevance. Further, the relevance of
application Ser. No. 10/762,887 are incorporated herein by                the variability in the event can be compared to a second
reference.                                                           10
                                                                          predetermined amount of relevance to identify the end of the
                       BACKGROUND                                         event. The second predetermined amount can be lower than
                                                                          the first predetermined amount.
   The following description relates to cardiac monitoring,                  A method can include collecting information describing
for example, by monitoring cardiac electrical activity.              15   the variability in heart rate over a series of beats, designating
   The electrical activity of the heart can be monitored to track         variability at a lower end of physiological values as being
various aspects of the functioning of the heart. Given the                largely irrelevant to atrial fibrillation, designating variability
volume conductivity of the body, electrodes on the body                   in a midrange of physiological values as being indicative of
surface or beneath the skin often display potential differences           atrial fibrillation, designating variability in an upper range of
related to this activity. Anomalous electrical activity can be            physiological values as being negatively indicative of atrial
indicative of disease states or other physiological conditions            fibrillation, and determining a relevance of the variability
                                                                          described in the collection to atrial fibrillation.
that can range from benign to deadly.                                       The variability can be designated by multiplying the infor
   One example of Such a physiological condition is atrial                mation describing the variability by a weighting factor. Infor
fibrillation. Atrial fibrillation involves the loss of synchrony          mation describing a variability in R to Rintervals over a series
between the atria and the ventricles. In complex atrial fibril       25
                                                                          of beats can be collected. The collected information can be a
lation, long-lived wavelets of depolarization travel along cir            function of a ratio of a first R to Rinterval and an immediately
cular paths in the atria. This can lead to irregular ventricular          preceding R to R interval. Such as information related to
beating as well as blood stagnation and clotting in the atria.            factor DRR(n) as given by
   Atrial fibrillation is among the most common forms of
cardiac arrhythmia and may affect more than two million              30
people annually. Atrial fibrillation has been associated with                       DRR(n) = ABSRR(n, n - 1) 1
stroke, congestive heart failure, and cardiomyopathy.                                   (n) = (Notes         i).
   Another example of such a physiological condition is atrial
flutter. Atrial flutter also involves the loss of synchrony
between the atria and the ventricles. In atrial flutter, multiple    35      The variability at the lower end of physiological values can
atrial waveforms reach the atrioventricular (AV) node during              be designated as being largely irrelevant by designating infor
each ventricular beat due to, e.g., atrial scars, an atrial infarc        mation related to factors DRR(n) less than about 0.0.2 as
tion, or a re-entrant circuit encircling a portion of the right           being largely irrelevant. The variability at the midrange of
atrium.                                                                   physiological values can be designated as being indicative of
   Atrial flutter is less common than atrial fibrillation but is     40   atrial fibrillation by designating information related to factors
also associated with stroke, congestive heart failure, and car            DRR(n) greater than about 0.02 and less than about 0.15 as
diomyopathy.                                                              being indicative of atrial fibrillation. The variability at the
                                                                          upper range of physiological values can be designated as
                          SUMMARY                                         being negatively indicative of atrial fibrillation by designating
                                                                     45   information related to factors DRR(n) greater than about
  The cardiac monitoring systems and techniques described                 0.157 as being negatively indicative of atrial fibrillation.
here may include various combinations of the following fea                   Information describing the variability can be collected by
tures.                                                                    collecting the variability in heart rate over a series of between
   A method can include determining a beat-to-beat variabil               20 and 200 of the recent R to R intervals. The determined
ity in cardiac electrical activity; determining a relevance of       50   relevance of the variability can be the relevance of the vari
the variability to one of atrial fibrillation and atrial flutter          ability to sustained atrial fibrillation. The series of R to R
using a non-linear statistics, identifying one of an atrial fibril        intervals can be a continuous series of R to Rintervals.
lation event and anatrial flutter event based on the determined              A method can include comparing recent R to R intervals
relevance. The event is a period in time when the information             with preceding R to R intervals to yield a collection of com
content of the cardiac electrical activity is of increased rel       55   parisons, weighting the comparisons according to a likeli
 WaC.                                                                     hood that the comparisons are relevant to atrial fibrillation,
  The end of the event can be identified based on the deter               and determining the average relevance of the collection to
mined relevance. An event state associated with atrial fibril             atrial fibrillation. The weighting can include identifying a first
lation can be transitioned into in response to identification of          of the recent beats as a ventricular beat and assigning a preset
the event. The event can be transmitted to a remote receiver         60   value to weight the first beat in the collection. The preset value
from an ambulatory patient. The relevance of the variability to           can be negatively indicative of atrial fibrillation.
atrial fibrillation can be determined by receiving information               The comparisons can be weighted by designating variabil
identifying a Ventricular beat and assigning a preset value               ity at a lower end of physiological values as being largely
indicating that the variability is negatively indicative of atrial        irrelevant to atrial fibrillation and designating variability in a
fibrillation.                                                        65   midrange of physiological values as being indicative of atrial
   A ventricular tachycardia event can be identified based at             fibrillation. The comparisons can also be weighted by desig
least in part on the information identifying the Ventricular              nating variability in an upper range of physiological values as
                                                       US 7,941,207 B2
                              3                                                                      4
being negatively indicative of atrial fibrillation. A ventricular           FIG. 8 shows an example of instrumentation for cardiac
tachycardia event can be identified based at least in part on the        monitoring using an electrocardiogram trace.
identification of the ventricular beat. Recent R to Rintervals              FIG. 9 shows an example state diagram of a cardiac moni
can be compared with immediately preceding R to Rintervals               toring system that accommodates the variability caused by
to yield a collection of comparisons.                               5    ventricular beats.
   The cardiac monitoring systems and techniques may pro                    FIG. 10 shows a process for determining the variability of
vide one or more of the following advantages. Atrial fibrilla            recent R to R intervals and identifying if the variability is
tion (“AFib’) and/or atrial flutter (“AFlut,” with “AF refer             relevant to the onset of AF while accommodating the vari
ring to either) can be distinguished from other types of cardiac         ability caused by ventricular beats.
arrhythmia, Such as the normal sinus rhythm irregularity,           10      FIG. 11 shows a process for determining the variability in
irregularity from various types of heartblocks, and the irregu           recent R to R intervals and identifying if the variability is
larity associated with premature ventricular contractions. The           relevant to the termination of AF while accommodating the
described systems and techniques are a practical approach to             variability caused by ventricular beats.
calculating the beat-to-beat irregularity while providing                   Like reference symbols in the various drawings indicate
                                                                    15   like elements.
improved positive predictability of AF. Moreover, the
described systems and techniques are able to identify sus                                 DETAILED DESCRIPTION
tained AF episodes, where AF continues for more that
approximately 20 beats and has an increased clinical signifi                FIG. 1 shows a system 100 in which a cardiac signal is
CaCC.                                                                    monitored for medical purposes. System 100 includes an
  For example, when the systems and techniques described                 individual 105, instrumentation 110, a signal path 115, and a
here were used to analyze the MIT-BIHarrhythmia database,                receiver 120. Individual 105 can be a patient or a healthy
available from MIT-BIH Database Distribution, MIT Room                   individual for whom monitoring of one or more biological
E25-505A, Cambridge, Mass. 02139, USA, a sensitivity to                  signals is deemed to be appropriate. Instrumentation 10 can
AF in excess of 90% and a positive predictivity in excess of        25   include one or more sensing, calibration, signal processing,
96% were obtained.                                                       control, data storage, and transmission elements Suitable for
   The described systems and techniques are well-adapted to              generating and processing the cardiac signal, as well as relay
monitoring cardiac signals of ambulatory patients who are                ing all or a portion of the cardiac signal over path 115. Path
away from controlled environments such as hospital beds or               115 can be any suitable medium for data transmission, includ
treatment facilities. The cardiac signals obtained from to          30   ing wired and wireless media Suitable for carrying optical
ambulatory patients may be noisier and otherwise strongly                and/or electrical signals. The receiver 120 can include a
impacted by the patients’ heightened levels of activity. Thus,           receiver element for receiving the transmitted signal, as well
improved monitoring systems and techniques, such as those                as various data processing and storage elements for extracting
described herein, are required for ambulatory patients.                  and storing the information carried by the transmission
   The described systems and techniques are also well               35   regarding the state of individual 105. The receiver 120 can be
adapted to real-time monitoring of arrhythmia patients,                  a medical system in that receiver 120 presents information to
where minimal delays in distinguishing between different                 medical personnel or to a medical expert system for analysis.
types of cardiac arrhythmia can speed the delivery of any                The receiver 120 either can reside remotely from instrumen
urgent medical care. The described systems and techniques                tation 110 in that receiver 120 is not located at the same site as
also require minimal computational resources. Further, the          40   instrumentation 110 (e.g., at the same hospital, nursing home,
described systems and techniques do not require training                 or other medical care facility) or the receiver 120 can reside
before different types of cardiac arrhythmia can be distin               within the same general area or vicinity as instrumentation
guished.                                                                 110 (e.g., within the same room, building, or health care
   The details of one or more implementations of the inven               facility).
tion are set forth in the accompanying drawings and the             45      FIG. 2 shows an example of a cardiac signal, namely the
description below. Other features, objects, and advantages               trace of a scalar electrocardiogram 200. Electrocardiogram
will be apparent from the description and drawings, and from             trace 200 follows a potential difference 205 measured
the claims.                                                              between two points on the body surface of an individual.
                                                                         Potential difference 205 changes with time 210 in a manner
              DESCRIPTION OF DRAWINGS                               50   characteristic of the physiology and function of an individu
                                                                         als heart.
   FIG. 1 shows a system in which a cardiac signal is moni                  Electrocardiogram trace 200 generally includes features
tored for medical purposes.                                              characteristic with particular aspects of cardiac activity. For
   FIG. 2 shows an example of a cardiac signal.                          example, trace 200 includes a series of QRS complexes 215,
   FIG. 3 shows an example of instrumentation for cardiac           55   220, 225 associated with activation of the ventricles. QRS
monitoring using a cardiac signal.                                       complex 225 includes an R-wave R. QRS complex 220
   FIG. 4 shows an example state diagram of a cardiac moni               includes an R-wave R., and QRS complex 215 includes an
toring system during cardiac monitoring.                                 R-wave R. The time between successive R-waves can be
   FIG. 5 shows a process for cardiac monitoring for the                 referred to as the R to R interval. In particular, the R to R
detection of an AF event.                                           60   interval between R-wave R, and R-wave R is RR(n,n-1)
   FIG. 6A shows a process for determining the variability in            and the Rto Rinterval between R-wave RandR-wave R.
the recent R to R intervals and identifying if the variability is        is RR(n-1,n-2).
relevant to either the onset or termination of AF.                          FIG. 3 shows an example of instrumentation 110 for car
   FIG. 6B shows a graph of factor DRR(n) as a function of               diac monitoring using a cardiac signal Such as electrocardio
RR(n-1,n-2)/RR(n,n-1).                                              65   gram trace 200. Instrumentation 110 includes a sensor 305, a
   FIG. 7 shows a transformation function for weighting the              signal amplifier/processor 310, a beat detector 315, an atrial
variability in the timing of recent beats.                               fibrillation/atrial flutter (AF) detector 320, decision logic 325,
                                                      US 7,941,207 B2
                               5                                                                       6
and an event generator 330. Sensor 305 can include two or                signal output from signal amplifier/processor 310. Eventgen
more electrodes subject to one or more potential differences             erator 330 can also redact such data (e.g., by selecting the first
that yield a Voltage signal Such as electrocardiogram trace              three minutes worth when generating the event). Handling the
200. The electrodes can be body surface electrodes such as               AF event can include transmitting the AF event over data link
silver/silver chloride electrodes and can be positioned at          5    115 or storing the AF event in a data storage device.
defined locations to aid in monitoring the electrical activity of           FIG. 4 shows an example state diagram 400 of a cardiac
the heart. Sensor 305 can also include leads or other conduc             monitoring system during cardiac monitoring. For example,
tors that form a signal path to signal amplifier/processor 310.          state diagram 400 can relate to the operation of an assembly
Signal amplifier/processor 310 can receive, amplify, and/or              such as AF detector 320 and decision logic 325 in instrumen
process the Voltage signals. The processing can include fil         10   tation 110 (FIG. 3). State diagram 400 includes an idle state
tering and digitization. The amplification and remainder of              405 and an AF event state 410. Idle state 405 originates a
the processing can occur before or after digitization. Signal            reflexive transition 415 and a state transition 420. AF event
amplifier/processor 310 can provide the amplified and/or pro             state 410 originates a reflexive transition 425 and a state
cessed signal to beat detector 315.                                      transition 430. Reflexive transition 415 is associated with a
  Beat detector 315 is a device such as a circuit or other          15   series of variability measurements. State transition 420 is
arrangement that identifies the time period between ventricu             triggered by the onset of AF-type variability as detected by
lar contractions. For example, beat detector 315 can be a QRS            such measurements. Reflexive transition 425 is associated
detector in that it identifies successive QRS complexes (or an           with another series of variability measurements. State transi
equivalent indicator of Ventricular activity) and determines             tion 430 is triggered by the end of AF-type variability as
the beat-to-beat timing from the time between complexes.                 detected by Such measurements.
The beat-to-beat timing can be determined by measuring                      In operation, a cardiac monitoring system can start in idle
times between Successive R-waves, such as RR(n,n-1) and                  state 405 and measure the variability of a cardiac signal. For
RR(n-1,n-2) in electrocardiogram trace 200 (FIG. 2). Beat                example, the system can measure the variability in the beat
detector 315 can provide information regarding the time                  to-beat timing of Successive R-waves, such as the variability
period between ventricular contractions to AF detector 320.         25   between RR(n,n-1) and RR(n-1,n-2) in electrocardiogram
   AF detector 320 is a data processing device that analyzes             trace 200 (FIG. 2). Once the variability has been identified as
information regarding the time period between Ventricular                AF-type variability, the system transitions to AF event state
contractions to detect AF. The detection of AF can include               410 where the system continues to measure the variability of
distinguishing AF from other sources of Ventricular irregu               the cardiac signal. In AF event state 410, once the AF-type
larity, Such as premature ventricular contraction, heartblocks,     30   variability has ended, the system returns to idle state 405.
and normal sinus rhythm irregularity. The detection of AF can               FIG.5 shows a process 500 for cardiac monitoring, e.g., for
also include distinguishing between short AF episodes and                the detection of an AF event. Process 500 can be performed by
sustained AF episodes. Short AF episodes generally include               one or more data processing devices that perform data pro
between two and 20 beats and may or may not have clinical                cessing activities. The activities of process 500 can be per
significant, whereas Sustained AF episodes generally include        35   formed in accordance with the logic of a set of machine
more than 20 beats and may have relatively greater clinical              readable instructions, a hardware assembly, or a combination
significance. The detection of AF can also include the detec             of these and/or other instructions. The activities in process
tion of other types of irregularity caused by random refractory          500 can be performed at any of a number of different elements
periods of the ventricles.                                               in a system in which a biological signal is monitored. For
   AF detector 320 can analyze information regarding the            40   example, in instrumentation 110 (FIG. 3), the activities in
time period between ventricular contractions to detect AF                process 900 can be performed at AF detector 320, decision
using non-linear statistical approaches. Non-linear statistics           logic 325, and event generator 330.
treats the relationship between variables as something other                The device performing process 500 receives information
than a linear function. Detail regarding an example non-linear           regarding the timing of recent beats it 505. The timing infor
statistical approach to detecting AF is given below. AF detec       45   mation can be received in discrete amounts (e.g., on a beat
tor 320 can provide information regarding the detection of AF            to-beat basis) or in a collection that includes such informa
to decision logic 325                                                    tion. Using the received timing information, the system
   Decision logic 325 is a set of instructions for determining           determines the variability in the recent R to Rintervals at 510.
when the AF detected by AF detector 320 has commenced and                The variability in the R to R intervals can reflect the beat-to
terminated. For example, decision logic 325 can be embodied         50   beat change in heart rate over a set period or over a set number
in a circuit or decision logic 325 can be executed by a data             of beats.
processing device such as AF detector 320. Decision logic                   The system can also identify the relevance of such variabil
325 can also trigger the generation of an AF event by event              ity to AF at 515. The variability is relevant to AF when it is
generator 230.                                                           associated with a high probability that an individual under
   Event generator 330 is a device Such as a data processing        55   goes AF at or near the time of the recent beats. Relevance can
device that prepares an AF event for handling. An AF event is            be identified by comparing the variability to a predetermined
a period in time when the information content of the signal              amount of variability or to an amount identified as typical for
sensed by sensor 305 is deemed to be of increased relevance              the monitored patient.
to the monitoring of AF. AF events need not be of equal or                  The system can also determine if the identified relevance of
predetermined duration. For example, an event associated            60   the variability is indicative of the monitored individual under
with an Sustained AF episode may have a longer duration than             going AF at decision 520. If not, the system returns to 505.
an event associated with a short AF episode.                             This return can correspond to the system remaining in idle
   Event generator 330 can prepare an AF event for handling              state 405 along reflexive transition 415 in state diagram 400
by collecting information that Summarizes the relevance of               (FIG. 4). If the system determines that the results of the
the event to the detection and/or monitoring of AF. For             65   monitoring are indicative of the individual undergoing AF,
example, event generator 330 can excise data associated with             the system initiates an AF event at 525. This initiation of the
the period identified as AF from the amplified and processed             AF event can correspond to the system transitioning to AF
                                                       US 7,941,207 B2
                               7                                                                         8
event state 410 in state diagram 400 (FIG. 4). The initiation of            Transformation function 700 is adapted to the factor DRR
Such an event can include various activities that lead to the            (n) given in equation 1. In particular, transformation function
generation of an event, such as triggering an event generator            700 is adapted to overweight factor DRR(n) when factor
to add markers to a data stream Such as electrocardiogram                DRR(n) is in a midrange of potential physiological values
trace 200 or excising a relevant portion of the data stream.             (e.g., when DRR(n) is greater than about 0.02 and less than
   The system can continue to receive information regarding              about 0.15). Transformation function 700 is adapted to
the timing of recent beats at 530. Using the received timing             weight factor DRR(n) as being negatively indicative of AF
information, the system determines the variability in the                when factor DRR(n) is at the upper range of potential physi
recent R to Rintervals at 535. The system can also identify the          ological values (e.g., when DRR(n) is greater than about
                                                                    10   0.157). Transformation function 700 is adapted to weight
relevance of such variability to the end of AF at 540. The
variability is relevant to the end of AF when it is associated           factor DRR(n) as being largely irrelevant to AF when factor
with an increased probability that AF has halted. Relevance              DRR(n) is at the lower range of potential physiological values
can be identified by comparing the variability to a predeter             (e.g., when DRR(n) is less than about 0.0.2). Transformation
mined amount of variability or to an amount identified as                function 700 includes a scalar weighted comparison 705 that
                                                                    15   varies as a function of the comparison factor DRR(n) 710. In
typical for the monitored patient.
   The system can also determine if the identified relevance of          particular, weighted comparison 705 varies linearly between
the variability indicates that AF has ended in the monitored             points 715,720,725,730,735. The values of points 715,720,
individual at decision 545. If not, the system returns to 530.           725,730, 735 are given in Table 1.
This return can correspond to the system remaining in AF
event state 410 along reflexive transition 425 in state diagram                                     TABLE 1
400 (FIG. 4). If the system determines that AF has ended in                    Point      Comparison DRR(n)        Weight Comparison
the monitored individual, the system returns to 555. This
return can correspond to the system transitioning to idle State                715
                                                                               720
                                                                                                O
                                                                                                O.O2O6
                                                                                                                         O
                                                                                                                         O.O417
405 in state diagram 400 (FIG. 4).                                  25         725              O.O642                   O.9178
    FIG. 6A shows a process 600 for determining the variabil                   730              0.1427                   O.10OS
ity in the recent R to R intervals and identifying if the vari                 735              O.2                     -0.3
ability is relevant to either the onset or termination of AF.
Process 600 can be performed independently or process 600                   In operation, weighted comparison 705 for any value of the
can be performed as part of a larger collection of activities.      30   factor DRR(n) can be determined by linear interpolation
For example, process 600 can be performed as part of process             between the weighted comparisons of points 715, 720, 725,
500, namely as steps 510,515 or as steps 535,540 (FIG. 5).               730, 735. The interpolation can be performed for each value
Various activities in process 600 can also be performed to               of the factor DRR(n) as it arises or the results of a certain
trigger state transitions 420, 430 in state diagram 400 (FIG.            number of such interpolations can be stored in a lookup table.
4).                                                                 35   For any value of the factor DRR(n) above 0.2, a weighted
   The system performing process 600 can compare the most                comparison of -0.3 can be assigned.
recent R to R interval (e.g., RR(n,n-1) of FIG. 2) with the                 Returning to FIG. 6A, the system performing process 600
immediately preceding R to Rinterval (e.g., RR(n-1,n-2) of               can also add a weighted comparison to a collection of
FIG. 2) at 605. Such a comparison can yield a factor that                weighted comparisons for recent beats at 615. For example,
reflects the beat-to-beat variability in heart rate. For example,   40   the system can form a FIFO stack or an array of weighted
a factor DRR(n), given by the expression                                 comparisons having a separate data element for each of
                                                                         between 10 and 200 (e.g., 100) of the most recent beats. The
    DRR(t) = ABS          RR(n, n - 1)                 Equation 1        system can also determine the relevance of the collection of
        (n) = (or                    lies ..)1                      45
                                                                         weighted comparisons for recent beats to AF at 620. The
                                                                         collection of weighted comparisons can be relevant to either
                                                                         the onset or termination of AF.
can reflect the beat-to-beat variability in R to Rinterval and in           To determine the relevance, the system can Sum the
heart rate. A graph of factor DRR(n) as a function of RR(n-              weighted comparisons to arrive at a number that represents
1.n-2)/RR(n,n-1) is shown in FIG. 6B.                                    the average relevance of the weighted comparisons in the
   The system performing process 600 can also weight the            50   collection. The system can calculate Such sums for several
comparison of the most recent R to Rinterval with the imme               beats in a row before determining that the beat-to-beat vari
diately preceding R to R interval according to the likelihood            ability is indicative of the onset or termination of AF. In one
that the results of the comparison are indicative of AT at 610.          implementation, the system calculates the average of the
The weighting can determine a role that the comparison will              weighted comparisons of the beats in the collection and com
play in Subsequent processing cardiac monitoring activities.        55   pares this average with a first predetermined threshold to
For example, the weighting can include the whole or partial              determine if the variability is indicative of the onset of AF and
exclusion of a certain comparisons from Subsequent cardiac               with a second predetermined threshold to determine if the
monitoring activities.                                                   variability is indicative of the termination of AF. In general,
   One technique for weighting the comparison is through the             the first, onset threshold may be higher than the second,
use of a transformation, such as transformation function 700        60   termination threshold. The difference between the onset and
shown in FIG. 7. Transformation function 700 provides                    termination thresholds can introduce hysteresis into the State
weights that are multiplied by the value of a comparison (e.g.,          transitions to stabilize any system performing process 600.
factor DRR(n)) to reflect the relevance of the comparison to                FIG. 8 shows an example of instrumentation for cardiac
AF. The weights provided in transformation function 700 can              monitoring using an electrocardiogram trace, namely instru
be multiplied by the value of every comparison or by a              65   mentation 800. In addition to sensor 305, signal amplifier/
selected Subset of the comparisons. One technique for select             processor 310, AF (AF) detector 320, decision logic 325, and
ing Such a Subset is discussed further below.                            event generator 330, instrumentation 800 also includes a QRS
                                                       US 7,941,207 B2
                                                                                                     10
detector 805 and a ventricular beat detector 810. QRS detec               rate. The system performing can also receive an indicator of
tor 805 and ventricular beat detector 810 can both receive an             the occurrence of a ventricular beat at 1010. Such an indicator
amplified and processed signal from signal amplifier/proces               can be received, e.g., from a Ventricular beat detector.
sor 310. QRS detector 805 is a device such as a circuit or other            The system can create an array or other data structure that
arrangement that identifies the time period between Succes           5    includes both the ventricular beat indicators and the R to R
sive QRS complexes. QRS detector 805 can provide informa                  interval comparisons at 1015. The array can include the ven
tion regarding the time period between Successive QRS com                 tricular beat indicators and the R to R interval comparisons
plexes to AF detector 320                                                 for between 10 and 200 (e.g., 100) of the most recent beats.
  Ventricular beat detector 810 is a device such as a circuit or          The system can also weight the comparisons according to the
other arrangement that identifies ventricular beats. Ventricu        10   likelihood that the R to Rinterval comparisons are relevant to
lar beats (i.e., premature Ventricular beats) are irregular beats         AF at 1020 using, e.g., transformation function 700 (FIG. 7).
that interrupt the normal heart rhythm. Ventricular beats gen                The system can also assign a preset value to the R to R
erally arise from a Ventricular focus with enhanced automa                interval comparisons associated with Ventricular beats at
ticity. Ventricular beats may also result from reentry within             1025. The preset value can be a penalty value in that the preset
the His-Purkinje system. The occurrence of ventricular beats         15   value reflects a decreased likelihood that the variability is
is generally unrelated to AF. For example, the occurrence of              indicative of an AF event. The preset value can be selected in
ventricular beats can be used to identify ventricular tachycar            light of the approaches used to compare the R to R intervals
dia (e.g., when there are three or more consecutive ventricular           and to weight Such comparisons. For example, when the R to
beats). Ventricular beats may be precipitated by factors such             R intervals are compared using Equation 1 and the resulting
as alcohol, tobacco, caffeine, and stress. Ventricular beat               comparisons are weighted using transformation function 700
detector 810 can monitor an electrocardiogram trace to iden               (FIG. 7), R to R interval comparisons associated with ven
tify Ventricular beats. Various systems and techniques for                tricular beats can be assigned a preset value of -0.06 and R to
identifying Ventricular beats can be used. For example, the               R intervals comparisons associated with the R to R intervals
Mortara VERITAS Analysis Algorithm, available from Mor                    immediately succeeding ventricular beats can be assigned a
tara Instrument, Inc. (Milwaukee, Wis.), can be used. Ven            25   preset value of Zero.
tricular beat detector 810 can also provide information                      Using both the weighted and preset timing comparisons,
regarding the occurrence of ventricular beats to AF detector              the system can calculate the average value of an entry in the
32O.                                                                      array of the most recent beats at 1030. If the system deter
   Ventricular beat detector 810 can be housed together with              mines that the average is greater than 0.22 for the last five
QRS detector 805. An example of such a joint device is the           30   beats at decision 1035, then the system triggers the start of an
ELI 250TM Electrocardiograph available from Mortara                       AF event in the recent beats at 1040. On the other hand, if the
Instrument, Inc. (Milwaukee, Wis.).                                       system determines that the average is less than or equal to
   Approaches for determining the variability in recent R to R            0.22 for the last five beats, then the system returns to compare
intervals and identifying if the variability is relevant to either        the recent R to Rintervals with the previous R to Rinterval at
the onset or termination of AF can accommodate the variabil          35   1005.
ity caused by ventricular beats. FIG.9 shows an example state                FIG. 11 shows a process for determining the variability in
diagram 900 of a cardiac monitoring system that accommo                   the recent R to R intervals and identifying if the variability is
dates the variability caused by ventricular beats. In addition to         relevant to the termination of AF while accommodating the
idle state 405 and AF event state 410, state diagram 900 also             variability caused by Ventricular beats, namely a process
includes a ventricular tachycardia (V-TACH) event state 905.         40   1100. Process 1100 can be performed independently or pro
Ventricular tachycardia is a rapid succession of Ventricular              cess 1100 can be performed as part of a larger collection of
contractions (e.g., between 140 and 220 perminute) generally              activities. For example, process 1100 can be performed as
caused by an abnormal focus of electrical activity in a ven               part of process 500, namely as steps 535,540 (FIG. 5). Vari
tricle. Ventricular tachycardia can last from a few seconds to            ous activities in process 1100 can also be performed to trigger
several days and can be caused by serious heart conditions           45   state transitions 430,910,915 in state diagram 900 (FIG.9).
Such as a myocardial infarction. AF event state 410 originates               The system performing process 1100 can perform the
a state transition 910 that is triggered by the occurrence of             activities at 1005, 1010, 1015, 1020, 1025, 1030 as in process
three consecutive ventricular beats. V-TACH event State 905               1000. The system can also determine if the last three beats
originates a state transition 910 that is triggered by the end of         have been ventricular beats at decision 1105. For example, the
a V-TACH event. The end of a V-TACH event can be identi              50   system can determine if the last three beats are marked with a
fied, e.g., when the rate of ventricular contractions falls below         Ventricular beat occurrence indicator Such as that received at
a predetermined value (e.g., a value between 100 and 200                  1010.
bpm).                                                                        If the system determines that the last three beats have been
   FIG. 10 shows a process for determining the variability in             ventricular beats, the system triggers the end of the AF event
recent R to R intervals and identifying if the variability is        55   at 1110 and, when appropriate, terminates a ventriculartachy
relevant to the onset of AF while accommodating the vari                  cardia event at 1115. The start and termination of the ven
ability caused by ventricular beats, namely a process 1000.               tricular tachycardia event can transition the state of a system
Process 900 can be performed independently or process 1000                into and out of a V-TACH event, much like transitions 910,
can be performed as part of a larger collection of activities.            915 in state diagram 900 (FIG. 9).
For example, process 1000 can be performed as part of pro            60     When the V-TACH event has been terminated at 1115 or
cess 500, namely as steps 510,515 (FIG.5). Various activities             when the system determines that the last three beats have not
in process 1000 can also be performed to trigger state transi             been ventricular beats at 115, the system then determines if
tion 420 in state diagram 900 (FIG.9).                                    the average of both the weighted and preset timing compari
   The system performing process 1000 can compare the                     sons in the array of the most recent beats has dropped below
recent R to R intervals with the respective, immediately             65   0.08 at decision 1120. If the average has not dropped below
preceding R to R intervals at 1005 using, e.g., the expression            0.08, the system returns to compare the recent R to Rintervals
in Equation 1 to reflect the beat-to-beat variability in heart            with the previous R to R interval at 1005. On the other hand,
                                                      US 7,941,207 B2
                              11                                                                     12
when the average has dropped below 0.08, the system triggers            depending upon the manner in which the timing of beats is
the end of the AF event at 1125. This triggering can transition         compared. Weight 705 can be interpolated in any of a number
the state of a system out of an AF event, much like transition          of different ways such as a cubic spline between points 715,
430 in state diagram 900 (FIG. 9).                                      720,725,730, 735. Cardiac monitoring can be performed in
   Various implementations of the systems and techniques                real time or delayed. The values of different parameters can
described here can be realized in digital electronic circuitry,         be changed and useful results still obtained. For example, in
integrated circuitry, specially designed ASICs (application             FIG. 7, point 735 can be repositioned to a comparison factor
specific integrated circuits), computer hardware, firmware,             DRR(n) value above 0.2. Accordingly, other implementations
software, and/or combinations thereof. These various imple              are within the scope of the following claims.
mentations can include one or more computer programs that          10
are executable and/or interpretable on a programmable sys                 What is claimed is:
tem including at least one programmable processor, which                  1. A device, comprising:
may be special or general purpose, coupled to receive data                a beat detector to identify a beat-to-beat timing of cardiac
and instructions from, and to transmit data and instructions to,             activity;
a storage system, at least one input device, and at least one      15     a ventricular beat detector to identify ventricular beats in
output device.                                                               the cardiac activity;
   These computer programs (also known as programs, soft                  variability determination logic to determine a variability in
ware, Software applications or code) may include machine                     the beat-to-beat timing of a collection of beats;
instructions for a programmable processor, and can be imple               relevance determination logic to identify a relevance of the
mented in a high-level procedural and/or object-oriented pro                 variability in the beat-to-beat timing to at least one of
gramming language, and/or in assembly/machine language.                      atrial fibrillation and atrial flutter; and
As used herein, the term “machine-readable medium” refers                 an event generator to generate an event when the variability
to any computer program product, apparatus and/or device                    in the beat-to-beat timing is identified as relevant to the
(e.g., magnetic discs, optical disks, memory, Programmable                  at least one of atrial fibrillation and atrial flutter in light
Logic Devices (PLDs)) used to provide machine instructions         25       of the variability in the beat-to-beat timing caused by
and/or data to a programmable processor, including a                        ventricular beats identified by the ventricular beat detec
machine-readable medium that receives machine instructions                   tOr.
as a machine-readable signal. The term “machine-readable                  2. The device of claim 1, wherein the relevance determi
signal” refers to any signal used to provide machine instruc            nation logic is to accommodate variability in the beat-to-beat
tions and/or data to a programmable processor.                     30   timing caused by Ventricular beats by weighting ventricular
   To provide for interaction with a user, the systems and              beats as being negatively indicative of the one of atrial fibril
techniques described here can be implemented on a computer              lation and atrial flutter.
having a display device (e.g., a CRT (cathode ray tube) or                 3. The device of claim 1, wherein the variability determi
LCD (liquid crystal display) monitor) for displaying infor              nation logic is to compare times between R-waves in three
mation to the user and a keyboard and a pointing device (e.g.,     35   successive QRS complexes to determine the variability in the
a mouse or a trackball) by which the user can provide input to          beat-to-beat timing.
the computer. Other kinds of devices can be used to provide               4. The device of claim 1, wherein:
for interaction with a user as well; for example, feedback                the variability determination logic is to represent the vari
provided to the user can be any form of sensory feedback                    ability in the beat-to-beat timing as a factor that is lowest
(e.g., visual feedback, auditory feedback, or tactile feed         40        when a first time between beats is close to a second time
back); and input from the user can be received in any form,                  between beats; and
including acoustic, speech, or tactile input.                              the first time immediately proceeds the second time.
   The systems and techniques described here can be imple                  5. The device of claim 4, wherein the variability determi
mented in a computing environment that includes a back-end              nation logic is to represent the variability in the beat-to-beat
component (e.g., as a data server), or that includes a middle      45   timing as a factor that increases non-linearly when the abso
ware component (e.g., an application server), or that includes          lute difference between the first time the second time grows.
a front-end component (e.g., a client computer having a                    6. The device of claim 4, wherein the variability determi
graphical user interface or a Web browser through which a               nation logic is to represent the variability in the beat-to-beat
user can interact with an implementation of the systems and             timing as a factor that increases more rapidly when the first
techniques described here), or any combination of suchback         50   time grows less than the second time than when the first time
end, middleware, or front-end components. The components                grows greater than the second time.
of the environment can be interconnected by any form or                    7. The device of claim 1, wherein the event generator is to
medium of digital data communication (e.g., a communica                 generate an event by performing operations comprising:
tion network). Examples of communication networks include                  collecting data associated with the collection of beats; and
a local area network (“LAN”), a wide area network (“WAN).          55      transmitting the data associated with the collection ofbeats
and the Internet.                                                            to a remote receiver.
   The computing environment can include clients and serv                 8. The device of claim 1, wherein the relevance determi
ers. A client and server are generally remote from each other           nation logic comprises weighting logic to:
and typically interact through a communication network. The               weight variability at a lower end of physiological values as
relationship of client and server arises by virtue of computer     60        being substantially irrelevant to the one of atrial fibril
programs running on the respective computers and having a                    lation and atrial flutter;
client-server relationship to each other.                                 weight variability in a midrange of physiological values as
   A number of implementations have been described. Nev                     being positively indicative of the one of atrial fibrillation
ertheless, it will be understood that various modifications                  and atrial flutter; and
may be made. Cardiac signals other than Scalar electrocardio       65     weight variability in an upper range of physiological values
grams such as heart Sounds can be monitored. Other weight                   as being negatively indicative of the one of atrial fibril
ing approaches and transformation functions can be used,                     lation and atrial flutter.
                                                          US 7,941,207 B2
                              13                                                                            14
   9. The device of claim 8, wherein the weighting logic is                  tifying the at least one of the atrial fibrillation event and the
also to weight a beat identified as a Ventricular beat as being              atrial flutter event of the individual based on between 19 and
negatively indicative of the one of atrial fibrillation and atrial           199 additional factors.
flutter.                                                                        19. The method of claim 13, wherein determining the fac
   10. The device of claim 1, wherein the relevance determi                  tor comprises determining DRR(n) as given by
nation logic comprises logic to identify the relevance of the
variability using a non-linear function of a beat-to-beat inter
val.                                                                                     DRR(t) = ABS             RR(n, n - 1)
   11. The device of claim 1, wherein the beat detector com                                   (n) = (or                      lies ..)1
prises a QRS detector.                                                  10
   12. The device of claim 1, further comprising a sensor that
includes two or more body surface electrodes subject to one                    20. An article comprising one or more machine-readable
or more potential differences related to cardiac activity.                   media storing instructions operable to cause one or more
   13. A method comprising:                                                  machines to perform operations, the operations comprising:
   receiving information describing a timing of heartbeats of           15     determining a beat-to-beat variability in cardiac electrical
        an individual;                                                           activity;
   determining a first time between a first heart beat and a                   determining a relevance of the variability over a collection
        second heartbeat of the individual, wherein the second                   ofbeats to one of atrial fibrillation and atrial flutter using
     heartbeat follows immediately after the first heartbeat;                        a non-linear function of a beat-to-beat interval; and
   determining a second time between the second heartbeat                      identifying one of an atrial fibrillation event and an atrial
        and a third heartbeat of the individual, wherein the third                   flutter event based on the determined relevance, the
       heart beat follows immediately after the second heart                      event being a period in time when the information con
       beat;                                                                      tent of the cardiac electrical activity is of increased rel
   determining a factor reflecting the difference between the                        evance to the one of atrial fibrillation and atrial flutter.
        first time and the second time, wherein                         25
                                                                               21. The article of claim 20, wherein determining the rel
       the factor is lowest when the first time is close to the              evance comprises:
           second time, and                                                    weighting variability at a lower end of physiological values
       the factor increases non-linearly when the absolute dif                   as being substantially irrelevant to the one of atrial fibril
         ference between the first time the second time grows;                       lation and atrial flutter;
           and                                                          30
   identifying at least one of an atrial fibrillation event and an             weighting variability in a midrange of physiological values
       atrial flutter event of the individual based on the factor.               as being positively indicative of the one of atrial fibril
   14. The method of claim 13, wherein the factor increases                          lation and atrial flutter;
more rapidly when the first time grows less than the second                    weighting variability in an upper range of physiological
time than when the first time grows greater than the second             35       values as being negatively indicative of the one of atrial
time.                                                                                fibrillation and atrial flutter; and
   15. The method of claim 13, wherein:                                        determining a relevance of the weighted variability to the
   the method further comprises weighting the factor to                              one of atrial fibrillation and atrial flutter.
        reflectarelevance of the factor to one of atrial fibrillation          22. The article of claim 20, determining the relevance
        and atrial flutter; and                                         40   comprises:
   the identifying of the at least one of the atrial fibrillation              identifying a beat of the collection as a ventricular beat, and
     event and theatrial flutter event is based on the weighted                weighting the beat as being negatively indicative of the one
        factor.                                                                      of atrial fibrillation and atrial flutter.
   16. The method of claim 15, wherein weighting the factor                    23. The article of claim 20, wherein:
comprises:                                                              45     determining the beat-to-beat variability comprises deter
  weighting the factor at a lower end of physiological values                    mining a factor reflecting the difference between a first
     as being substantially irrelevant to the one of atrial fibril                time between a first heartbeat and a second heartbeat
        lation and atrial flutter;                                                and a second time between a second heartbeat and a
   weighting the factor in a midrange of physiological values                        third heartbeat;
     as being positively indicative of the one of atrial fibril         50     the second heart beat follows immediately after the first
        lation and atrial flutter; and                                               heartbeat; and
   weighting the factor in an upper range of physiological                     the third heartbeat follows immediately after the second
     values as being negatively indicative of the one of atrial                   heartbeat.
        fibrillation and atrial flutter.                                       24. The article of claim 23, wherein:
   17. The method of claim 13, wherein:                                 55     the factor is lowest when the first time is close to the second
   the method further comprise repeating the determining of                          time; and
     the first time, the determining of the second time, and the               the factor increases non-linearly when the absolute differ
     determining of the factor for additional heart beats to                     ence between the first time the second time grows.
     generate additional factors; and                                          25. The article of claim 24, wherein the factor increases
   the identifying of the at least one of the atrial fibrillation       60   more rapidly when the first time grows less than the second
       event and the atrial flutter event is based on the addi               time than when the first time grows greater than the second
       tional factors.                                                       time.
   18. The method of claim 17, wherein identifying the at least
one of theatrial fibrillation event and theatrial flutter event of
the individual based on the additional factors comprises iden
                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 7,941,207 B2                                                                                       Page 1 of 1
APPLICATIONNO.              : 1 1/674053
DATED                       : May 10, 2011
INVENTOR(S)                 : Lev Korzinov

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:

         Col. 12, Claim 5, line 46, delete “difference between the first time the second time grows. and insert
         -- difference between the first time and the second time grows. --




                                                                                      Signed and Sealed this
                                                                                   Second Day of August, 2011


                                                                                                    David J. Kappos
                                                                               Director of the United States Patent and Trademark Office
